UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02679 DAVIS SERIES, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: December 31, 2010 Date of reporting period: December 31, 2010 ITEM 1. REPORT TO STOCKHOLDERS DAVIS SERIES, INC. Table of Contents Shareholder Letter 2 Management's Discussion of Fund Performance: Davis Opportunity Fund 3 Davis Government Bond Fund 5 Davis Financial Fund 7 Davis Appreciation & Income Fund 9 Davis Real Estate Fund 11 Fund Overview: Davis Opportunity Fund 13 Davis Government Bond Fund 15 Davis Government Money Market Fund 16 Davis Financial Fund 17 Davis Appreciation & Income Fund 18 Davis Real Estate Fund 20 Expense Example 22 Schedule of Investments: Davis Opportunity Fund 25 Davis Government Bond Fund 29 Davis Government Money Market Fund 32 Davis Financial Fund 35 Davis Appreciation & Income Fund 38 Davis Real Estate Fund 42 Statements of Assets and Liabilities 45 Statements of Operations 47 Statements of Changes in Net Assets 48 Notes to Financial Statements 50 Financial Highlights 65 Report of Independent Registered Public Accounting Firm 71 Fund Information 72 Matters Submitted to a Vote of Shareholders 73 Privacy Notice and Householding 74 Directors and Officers 75 This Annual Report is authorized for use by existing shareholders.Prospective shareholders must receive a current Davis Series, Inc. prospectus, which contains more information about investment strategies, risks, charges, and expenses.Please read the prospectus carefully before investing or sending money. Shares of the Davis Funds are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including possible loss of the principal amount invested. DAVIS SERIES, INC. Shareholder Letter Dear Fellow Shareholder, As stewards of our customers’ savings, the management team and Directors of the Davis Funds recognize the importance of candid, thorough, and regular communication with our shareholders.In our Annual and Semi-Annual Reports we include all of the required quantitative information such as audited financial statements, detailed footnotes, performance reports, fund holdings, and performance attribution.Also included is a list of positions opened and closed. In addition, we produce a Research Report for certain funds, which is published semi-annually.In this report, we give a more qualitative perspective on fund performance, discuss our thoughts on individual holdings, and share our investment outlook.You may obtain a copy of the current Research Report either on our website, www.davisfunds.com, or by calling 1-800-279-0279. We thank you for your continued trust.We will do our best to earn it in the years ahead. Sincerely, Christopher C. Davis President February 1, 2011 2 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS OPPORTUNITY FUND Performance Overview Davis Opportunity Fund’s Class A shares delivered a total return on net asset value of 13.92% for the year ended December 31, 2010. Over the same time period, the Russell 3000® Index (“Index”) returned 16.93%. All sectors1 within the Index registered increases over the year. Consumer discretionary, industrials, and materials were the sectorswithin the Index that increased the most. Health care and utilities were the sectors within the Index that increased the least. Factors Impacting the Fund’s Performance The Fund’s 2010 performance benefited from Youku.com2, an initial public offering (IPO) in the information technology sector. Davis Advisors purchases shares intending to benefit from long-term growth of the underlying company; the rapid appreciation of the IPO was an unusual occurrence. The Fund’s information technology sector benefited from the addition of Youku.com, and as such, information technology companies were the most important contributor3 to performance. Texas Instruments was also among the most important contributors to performance. Microsoft and Hewlett-Packard were among the most important detractors from performance. Consumer discretionary companies were also an important contributor to the Fund’s performance. The Fund’s consumer discretionary companies out-performed the corresponding sector within the Index (up 37% versus up 30% for the Index) and had a lower relative average weighting (10% versus 11% for the Index). Yum! Brands and Hunter Douglas were among the most important contributors to performance. H&R Block and Lagardere were among the most important detractors from performance. The Fund no longer owns Lagardere. Consumer staple companies were also important contributors to the Fund’s performance. The Fund’s consumer staple companies out-performed the corresponding sector within the Index (up 23% versus up 14% for the Index) and had approximately the same average weighting (both 10%). Coca-Cola was among the most important contributors to performance. Although the Fund’s energy companies made positive contributions to performance, they were the most important reason that the Fund lagged the Index. The Fund’s energy companies under-performed the corresponding sector within the Index (up 4% versus up 22% for the Index) and had a lower relative average weighting (7% versus 10% for the Index) in this stronger performing sector. Transocean was among the most important detractors from performance. The Fund’s material companies under-performed the corresponding sector within the Index (up 11% versus up 25% for the Index), but had a higher relative average weighting (9% versus 4% for the Index) in this stronger performing sector. Sino-Forest and Sigma-Aldrich were among the most important contributors to performance while Monsanto and Yingde Gases Group were among the most important detractors from performance. The Fund had approximately 19% of its net assets invested in foreign companies at December 31, 2010. As a whole, those companies out-performed the domestic companies held by the Fund. Davis Opportunity Fund’s investment objective is long-term growth of capital. There can be no assurance that the Fund will achieve its objective. Davis Opportunity Fund’s principal risks are: market risk, company risk, under $10 billion market capitalization risk, foreign country risk, fees and expenses risk,and headline risk.See the prospectus for a full description of each risk. 1The companies included in the Russell 3000®Index are divided into ten sectors.One or more industry groups make up a sector. 2This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 3A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS OPPORTUNITY FUND - (CONTINUED) Comparison of a $10,000 investment in Davis Opportunity Fund Class A versus the Russell 3000® Indexover 10 years for an investment made on December 31, 2000 Average Annual Total Return for periods ended December 31, 2010 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge 13.92% 1.12% 3.81% 10.12% 12/01/94 1.05% 1.05% Class A - with sales charge 8.52% 0.14% 3.30% 9.78% 12/01/94 1.05% 1.05% Class B†, ** 8.91% (0.11)% 3.23% 11.15% 05/01/84 1.99% 1.99% Class C** 12.06% 0.35% 2.99% 4.71% 08/15/97 1.84% 1.84% Class Y 14.31% 1.44% 4.15% 5.42% 09/18/97 0.75% 0.75% Russell 3000® Index*** 16.93% 2.74% 2.16% 8.79% The Russell 3000® Index measures the performance of the 3,000 largest companies based on total market capitalization, which represents approximately 98% of the investable U.S. equity market. Investments cannot be made directly in the Index. The performance data for Davis Opportunity Fund contained in this report represents past performance and assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. Davis Opportunity Fund made a favorable investment in an initial public offering (IPO), which had a material impact on the investment performance, adding approximately 2% to the Fund's total return in 2010. The rapid appreciation was an unusual occurrence and such performance may not continue in the future. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. ***Inception return is from 12/01/94. 4 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS GOVERNMENT BOND FUND Performance Overview Davis Government Bond Fund’s Class A shares returned 1.95% on net asset value for the year ended December 31, 2010. Over the same time period, the Citigroup U.S. Treasury/Agency 1-3 Year Index (“Index”) returned 2.34%. The Fund’s investment strategy, under normal circumstances, is to invest exclusively in U.S. Government securities and repurchase agreements, collateralized by U.S. Government securities, with a weighted average maturity of three years or less. Factors Impacting the Fund’s Performance The Fund’s Class A shares out-performed the Index before expenses. The most important contributor1 to the Fund’s performance relative to the Index was that the Fund was invested heavily in mortgage-backed securities. For securities maturing within one to three years, mortgage-backed securities, on average, out-performed both treasury and agency securities. In particular, the Fund benefited as home owners pre-paid or refinanced their mortgages. Davis Government Bond Fund’s investment objective is current income. There can be no assurance that the Fund will achieve its objective. Davis Government Bond Fund’s principal risks are: variable current income, interest rate sensitivity, extension and prepayment risk, and fees and expenses risk. See the prospectus for a full description of each risk. 1A contribution to or detraction from the Fund’s performance is a product both of appreciation or depreciation and weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 5 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS GOVERNMENT BOND FUND - (CONTINUED) Comparison of a $10,000 investment in Davis Government Bond Fund Class A versus the Citigroup U.S. Treasury/Agency 1-3 Year Index over 10 years for an investment made on December 31, 2000 Average Annual Total Return for periods ended December 31, 2010 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge 1.95% 3.77% 3.47% 4.35% 12/01/94 0.75% 0.75% Class A - with sales charge (2.86)% 2.78% 2.97% 4.03% 12/01/94 0.75% 0.75% Class B†, ** (3.12)% 2.54% 2.96% 5.48% 05/01/84 1.65% 1.65% Class C** 0.11% 2.93% 2.69% 2.96% 08/19/97 1.56% 1.56% Class Y 2.11% 3.82% 3.64% 3.65% 09/01/98 0.58% 0.58% Citigroup U.S. Treasury/Agency 1-3 Year Index*** 2.34% 4.28% 4.05% 5.04% The Citigroup U.S. Treasury/Agency 1-3 Year Index is a recognized unmanaged index of short-term U.S. Government securities’ performance.Investments cannot be made directly in the Index. The performance data for Davis Government Bond Fund contained in this report represents past performance and assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. ***Inception return is from 12/01/94. 6 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS FINANCIAL FUND Performance Overview Davis Financial Fund’s Class A shares delivered a total return on net asset value of 11.25% for the year ended December 31, 2010. Over the same time period, the Standard & Poor’s 500® Index(“Index”) returned 15.06%. The Index’s banking, insurance, and diversified financial services industry groups1 turned in positive performances, but the Index’s financial sector holdings under-performed the Index as a whole. Factors Impacting the Fund’s Performance The Fund’s financial sector holdings out-performed the corresponding sector within the Index (up 13% versus up 12% for the Index). The Fund had a limited amount of assets invested in other sectors. These non-financial holdings, mostly in energy, industrials, and information technology, overall detracted2 from performance relative to the Index. Canadian Natural Resources3 was among the most important contributors to performance. Sealed Air and D&B Corp. were among the most important detractors from performance. The Fund no longer owns Sealed Air. The Fund’s diversified financial companies were the largest contributor to performance. The Fund’s diversified financial companies out-performed the corresponding industry group within the Index (up 14% versus up 4% for the Index). Julius Baer Group, Brookfield Asset Management, American Express, Oaktree, and Bank of New York Mellon were among the most important contributors to performance. Visa, Bank of America, and Charles Schwab were among the most important detractors from performance. The Fund’s insurance companies under-performed the corresponding industry group within the Index (up 5% versus up 16% for the Index). Loews and Progressive were among the top contributors to performance. China Life Insurance was among the most important detractors from performance. The Fund’s banking companies out-performed the corresponding industry group within the Index (up 25% versus up 20% for the Index). Wells Fargo and State Bank of India were among the most important contributors to performance. The Fund had approximately 30% of its net assets invested in foreign companies at December 31, 2010. As a whole, those companies out-performed the Fund’s domestic holdings. Davis Financial Fund’s investment objective is long-term growth of capital. There can be no assurance that the Fund will achieve its objective. Davis Financial Fund’s principal risks are: market risk, company risk, concentrated portfolio risk, financial services risk, focused portfolio risk, under $10 billion market capitalization risk, foreign country risk, headline risk, interest rate sensitivity, credit risk, and fees and expenses risk. See the prospectus for a full description of each risk. Davis Financial Fund concentrates its investments in the financial sector, and it may be subject to greater risks than a fund that does not concentrate its investments in a particular sector. The Fund’s investment performance, both good and bad, is expected to reflect the economic performance of the financial sector more than a fund that does not concentrate its portfolio. 1The companies included in the Standard & Poor’s 500® Index are divided into ten sectors.One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 7 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS FINANCIAL FUND - (CONTINUED) Comparison of a $10,000 investment in Davis Financial Fund Class A versus the Standard & Poor’s 500® Indexover 10 years for an investment made on December 31, 2000 Average Annual Total Return for periods ended December 31, 2010 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge 11.25% (0.14)% 1.94% 12.00% 05/01/91 0.95% 0.95% Class A - with sales charge 5.98% (1.10)% 1.45% 11.73% 05/01/91 0.95% 0.95% Class B†, ** 6.00% (1.43)% 1.31% 10.33% 12/27/94 2.07% 2.07% Class C** 9.26% (1.01)% 1.05% 4.37% 08/12/97 1.86% 1.86% Class Y 11.37% (0.02)% 2.09% 6.50% 03/10/97 0.86% 0.86% S&P 500® Index*** 15.06% 2.29% 1.41% 8.47% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is adjusted for dividends, weighted towards stocks with large market capitalizations, and represents approximately two-thirds of the total market value of all domestic common stocks.Investments cannot be made directly in the Index. The performance data for Davis Financial Fund contained in this report represents past performance and assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. In 2009, Davis Financial Fund received a favorable class action settlement from a company that it no longer owns. This settlement had a material impact on the investment performance of the Fund, adding approximately 1% to the Fund’s total return in 2009.This was a one-time event that is unlikely to be repeated. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. ***Inception return is from 05/01/91. 8 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS APPRECIATION & INCOME FUND Performance Overview Davis Appreciation & Income Fund’s Class A shares delivered a total return on net asset value of 20.34% for the year ended December 31, 2010. Over the same time period, the Standard & Poor’s 500® Index(“Index”) returned 15.06%. All sectors1 within the Index registered increases over the year. Consumer discretionary, industrials, and materials were the sectorswithin Index that increased the most. Health care and utilities were the sectors within the Index that increased the least. Factors Impacting the Fund’s Performance The Fund had more invested in common stock than in any other asset category, and they were the most important contributor2 to the Fund’s performance. The Fund’s common stock holdings out-performed the Index (up 21% versus up 15% for the Index). The Fund’s common stock holdings in Whole Foods3, Tyson Foods, Freeport-McMoRan, Universal Health Services, and Fairchild Semiconductor were among the most important contributors to performance. The Fund’s common stock holdings in School Specialty, Bank of America, AES Corp., Quanta Services, Masco, and Avon were among the most important detractors from performance. The Fund also held significant investments in convertible bonds and preferred stock. The Fund’s convertible bond and preferred stock holdings contributed to the Fund out-performing the Index. The Fund’s convertible bond holdings in Forest City Enterprises and Valeant Pharmaceuticals were among the most important contributors to performance. The Fund’s convertible bond holding in Waste Connections was among the most important detractors from performance.The Fund no longer owns the Waste Connections bond. Davis Appreciation & Income Fund’s investment objective is total return through a combination of growth and income. There can be no assurance that the Fund will achieve its objective. Davis Appreciation & Income Fund’s principal risks are: market risk, company risk, under $10 billion market capitalization risk, foreign country risk, headline risk, interest rate sensitivity, extension and prepayment risk, credit risk, changes in debt rating, variable current income, overburdened issuers, priority, difficult to resell, and fees and expenses risk. See the prospectus for a full description of each risk. 1The companies included in the Standard & Poor’s 500® Index are divided into ten sectors.One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 9 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS APPRECIATION & INCOME FUND - (CONTINUED) Comparison of a $10,000 investment in Davis Appreciation & Income Fund Class A versus the Standard & Poor’s 500® Indexover 10 years for an investment made on December 31, 2000 Average Annual Total Return for periods ended December 31, 2010 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge 20.34% 4.25% 5.54% 8.90% 05/01/92 0.94% 0.94% Class A - with sales charge 14.63% 3.24% 5.03% 8.62% 05/01/92 0.94% 0.94% Class B†, ** 15.31% 3.00% 4.88% 8.43% 02/03/95 1.85% 1.85% Class C** 18.43% 3.41% 4.64% 4.53% 08/12/97 1.76% 1.76% Class Y 20.66% 4.52% 5.79% 7.23% 11/13/96 0.73% 0.73% S&P 500® Index*** 15.06% 2.29% 1.41% 8.29% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is adjusted for dividends, weighted towards stocks with large market capitalization, and represents approximately two-thirds of the total market value of all domestic common stocks.Investments cannot be made directly in the Index. The performance data for Davis Appreciation & Income Fund contained in this report represents past performance and assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. ***Inception return is from 05/01/92. 10 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS REAL ESTATE FUND Performance Overview Davis Real Estate Fund’s Class A shares delivered a total return on net asset value of 20.09% for the year ended December 31, 2010. Over the same time period, the Wilshire U.S. Real Estate Securities Index (“Index”) returned 29.12%. Every sub-industry1 within the Index delivered positive returns. Real estate operating companies, retail REITs, and residential REITs delivered the strongest performances while office REITs, industrial REITs, and diversified REITs delivered the weakest (but still positive) performances. Factors Impacting the Fund’s Performance The Fund’s retail REITs were the most important contributor2 to performance. The Fund’s retail REITs under-performed the corresponding sub-industry within the Index (up 32% versus up 33% for the Index) and had a lower relative average weighting (13% versus 24% for the Index). Regency Centers3 and CBL & Associates were among the most important contributors to performance. The Fund had more invested in office REITs than in any other sub-industry and they were an important contributor to the Fund’s absolute performance.However, office REITs were the most important detractor from performance relative to the Index.The Fund’s office REITs under-performed the corresponding sector within the Index (up 12% versus up 17% for the Index) and had a higher relative average weighting (32% versus 17% for the Index) in this weaker performing sub-industry. Boston Properties and Alexandria Real Estate were among the most important contributors to performance. DuPont Fabros Technology, Coresite Realty, and Corporate Office Properties were among the most important detractors from performance. Residential REITs were also an important contributor to the Fund’s absolute performance, but similar to office REITs, were also an important detractor from performance relative to the Index. The Fund’s residential REITs under-performed the corresponding sub-industry within the Index (up 33% versus up 46% for the Index) and had a lower relative average weighting (11% versus 17% for the Index) in this stronger performing sub-industry. Essex Property Trust and American Campus were among the most important contributors to performance. Forest City Enterprises was the single most important contributor to the Fund’s performance. The Fund benefited from both its large investment in Forest City Enterprises (approximately 8% at December 31, 2010) and also its strong investment performance (up 42%). Cousins Properties and ProLogis were among the most important detractors from performance. The Fund no longer owns Cousins Properties or ProLogis. Davis Real Estate Fund’s investment objective is total return through a combination of growth and income. There can be no assurance that the Fund will achieve its objective. Davis Real Estate Fund’s principal risks are: market risk, company risk, concentrated portfolio risk, real estate portfolio risk, focused portfolio risk, under $10 billion market capitalization risk, foreign country risk, headline risk, variable current income risk, and fees and expenses risk. See the prospectus for a full description of each risk. Davis Real Estate Fund concentrates its investments in the real estate sector, and it may be subject to greater risks than a fund that does not concentrate its investments in a particular sector. The Fund’s investment performance, both good and bad, is expected to reflect the economic performance of the real estate sector much more than a fund that does not concentrate its portfolio. Davis Real Estate Fund is allowed to focus its investments in fewer companies, and it may be subject to greater risks than a more diversified fund that is not allowed to focus its investments in a few companies. Should the portfolio manager determine that it is prudent to focus the Fund’s portfolio in a few companies, the Fund’s investment performance, both good and bad, is expected to reflect the economic performance of its more focused portfolio. 1The companies included in the Wilshire U.S. Real Estate Securities Index are divided into eight sub-industries. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 11 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS REAL ESTATE FUND - (CONTINUED) Comparison of a $10,000 investment in Davis Real Estate Fund Class A versus the Standard & Poor’s 500® Index and the Wilshire U.S. Real Estate Securities Index over 10 years for an investment made on December 31, 2000 Average Annual Total Return for periods ended December 31, 2010 Fund & Benchmark Indices 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge 20.09% (0.76)% 8.32% 9.63% 01/03/94 1.11% 1.11% Class A - with sales charge 14.37% (1.72)% 7.80% 9.32% 01/03/94 1.11% 1.11% Class B†, ** 14.73% (1.94)% 7.74% 9.33% 12/27/94 2.20% 2.20% Class C** 18.07% (1.55)% 7.50% 6.04% 08/13/97 1.92% 1.92% Class Y 20.52% (0.41)% 8.73% 8.67% 11/08/96 0.77% 0.77% S&P 500® Index*** 15.06% 2.29% 1.41% 8.05% Wilshire U.S. Real Estate Securities Index*** 29.12% 2.32% 10.34% 10.30% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is adjusted for dividends, weighted towards stocks with large market capitalization, and represents approximately two-thirds of the total market value of all domestic common stocks.Investments cannot be made directly in the Index. The Wilshire U.S. Real Estate Securities Index is a broad measure of the performance of publicly traded real estate securities. It reflects no deduction for fees or expenses. Investments cannot be made directly in the Index. The performance data for Davis Real Estate Fund contained in this report represents past performance and assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. ***Inception return is from 01/03/94. 12 DAVIS SERIES, INC. Fund Overview DAVIS OPPORTUNITY FUND December 31, 2010 Portfolio Composition Industry Weightings (% of Fund’s 12/31/10 Net Assets) (% of 12/31/10 Stock Holdings) Fund Russell 3000® Common Stock (U.S.) 73.03% Information Technology 19.84% 18.35% Common Stock (Foreign) 19.17% Health Care 18.58% 11.26% Stock Warrants 0.59% Materials 10.97% 4.32% Short-Term Investments 7.18% Food, Beverage & Tobacco 9.33% 4.98% Other Assets & Liabilities 0.03% Diversified Financials 7.22% 6.50% 100.00% Energy 7.08% 11.25% Capital Goods 5.09% 8.60% Food & Staples Retailing 4.14% 1.98% Insurance 3.45% 3.88% Banks 3.32% 3.38% Consumer Services 3.27% 2.20% Consumer Durables & Apparel 2.87% 1.40% Transportation 1.97% 2.00% Media 1.73% 3.08% Other 1.14% 16.82% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 12/31/10 Net Assets) Google Inc., Class A Software & Services 4.20% Johnson & Johnson Pharmaceuticals, Biotechnology & Life Sciences 4.07% Oaktree Capital Group LLC, Class A Diversified Financial Services 3.98% Merck & Co., Inc. Pharmaceuticals, Biotechnology & Life Sciences 3.93% CVS Caremark Corp. Food & Staples Retailing 3.85% Texas Instruments Inc. Semiconductors &Semiconductor Equipment 3.65% Sino-Forest Corp. Materials 3.51% Coca-Cola Co. Food, Beverage & Tobacco 3.24% Microsoft Corp. Software & Services 3.01% Yum! Brands, Inc. Consumer Services 2.96% 13 DAVIS SERIES, INC. Fund Overview DAVIS OPPORTUNITY FUND - (CONTINUED) December 31, 2010 New Positions Added (01/01/10-12/31/10) (Highlighted positions are those greater than 1.50% of Fund’s 12/31/10 total net assets) Security Industry Date of 1st Purchase % of Fund’s 12/31/10 Net Assets Altera Corp. Semiconductors & Semiconductor Equipment 03/30/10 0.67% Baxter International Inc. Health Care Equipment & Services 04/22/10 1.59% Coca-Cola Co. Food, Beverage & Tobacco 02/26/10 3.24% Kraft Foods Inc., Class A Food, Beverage & Tobacco 12/17/10 2.46% Lockheed Martin Corp. Capital Goods 01/19/10 0.81% Nestle S.A. Food, Beverage & Tobacco 03/08/10 0.93% Sherwin-Williams Co. Materials 03/23/10 1.56% U.S. Bancorp Commercial Banks 09/23/10 0.25% Wells Fargo & Co., Stock Warrants, strike price $34.01, expires 10/28/18 Commercial Banks 05/21/10 0.59% W. R. Berkley Corp. Property & Casualty Insurance 04/07/10 – Yingde Gases Group Co. Ltd. Materials 04/07/10 0.79% Youku.com Inc., ADR Software & Services 12/08/10 1.72% Positions Closed (01/01/10-12/31/10) (Gains and losses greater than $400,000 are highlighted) Date of Realized Security Industry Final Sale Gain (Loss) American Tower Corp., Class A Telecommunication Services 10/27/10 $ Aon Corp. Insurance Brokers 12/27/10 Brown & Brown, Inc. Insurance Brokers 07/19/10 CareFusion Corp. Health Care Equipment & Services 12/27/10 CarMax, Inc. Retailing 12/28/10 Cisco Systems, Inc. Technology Hardware & Equipment 10/27/10 CME Group Inc. Diversified Financial Services 12/27/10 Comcast Corp., Special Class A Media 02/26/10 Costco Wholesale Corp. Food & Staples Retailing 12/27/10 D&B Corp. Commercial & Professional Services 01/20/10 DIRECTV, Class A Media 01/21/10 E*TRADE Financial Corp. Capital Markets 04/26/10 Everest Re Group, Ltd. Reinsurance 12/27/10 Exelon Corp. Utilities 03/04/10 GAM Holding Ltd. Capital Markets 01/20/10 Garmin Ltd. Consumer Durables & Apparel 01/04/10 Johnson Controls, Inc. Automobiles & Components 12/27/10 Julius Baer Group Ltd. Capital Markets 01/20/10 Laboratory Corp. of America Holdings Health Care Equipment & Services 12/27/10 Lagardere S.C.A. Media 03/08/10 Level 3 Communications, Inc., Conv. Sr. Notes, 10.00%, 05/01/11 Telecommunication Services 05/27/10 Liberty Media Corp. - Interactive, Series A Retailing 01/20/10 Liberty Media - Starz, Series A Media 01/20/10 Millipore Corp. Pharmaceuticals, Biotechnology & Life Sciences 07/15/10 NetEase.com Inc., ADR Software & Services 12/08/10 News Corp., Class A Media 02/26/10 Pargesa Holding S.A., Bearer Shares Diversified Financial Services 12/08/10 RenaissanceRe Holdings Ltd. Reinsurance 12/27/10 Ryanair Holdings PLC, ADR Transportation 10/27/10 UnitedHealth Group Inc. Health Care Equipment & Services 09/20/10 Walt Disney Co. Media 08/19/10 W. R. Berkley Corp. Property & Casualty Insurance 12/27/10 14 DAVIS SERIES, INC. Fund Overview DAVIS GOVERNMENT BOND FUND December 31, 2010 Portfolio Composition Industry Weightings (% of Fund’s 12/31/10 Net Assets) (% of 12/31/10 Fixed Income) Fixed Income 97.35% Collateralized Mortgage Obligations 66.68% Short-Term Investments 2.74% Fannie Mae Mortgage Pools 23.03% Other Assets & Liabilities (0.09)% Freddie Mac Mortgage Pools 7.28% 100.00% Government Agency Notes 2.22% Ginnie Mae Mortgage Pools 0.59% Other Agencies 0.20% 100.00% Top 10 Fixed Income Holdings (% of Fund’s 12/31/10 Net Assets) Freddie Mac, 4.50%, 08/15/32 Collateralized Mortgage Obligations 3.27% Freddie Mac, 4.00%, 09/15/18 Collateralized Mortgage Obligations 3.25% Fannie Mae, 4.00%, 04/25/19 Collateralized Mortgage Obligations 3.22% Ginnie Mae, 4.00%, 05/20/33 Collateralized Mortgage Obligations 3.20% Freddie Mac, 4.00%, 01/15/28 Collateralized Mortgage Obligations 3.11% Fannie Mae, 5.055%, 11/01/15, Pool No. 387686 Fannie Mae Mortgage Pools 3.10% Fannie Mae, 3.00%, 12/01/20, Pool No. MA0605 Fannie Mae Mortgage Pools 3.07% Ginnie Mae, 6.1478%, 04/20/37 Collateralized Mortgage Obligations 2.60% Freddie Mac, 3.50%, 07/15/24 Collateralized Mortgage Obligations 2.49% Freddie Mac, 0.6603%, 11/15/37 Collateralized Mortgage Obligations 2.42% 15 DAVIS SERIES, INC. Fund Overview DAVIS GOVERNMENT MONEY MARKET FUND December 31, 2010 Portfolio Composition Maturity Diversification (% of Fund’s 12/31/10 Net Assets) (% of 12/31/10 Portfolio Holdings) Repurchase Agreements 49.58% 0-30 Days 72.78% Federal Home Loan Bank 27.28% 31-90 Days 3.04% Freddie Mac 10.89% 91-180 Days 12.36% Fannie Mae 2.95% 181-397 Days 11.82% Federal Farm Credit Bank 2.04% 100.00% Other Agencies 0.19% Other Assets & Liabilities 7.07% 100.00% The maturity dates of floating rate securities used in the Maturity Diversification chart are considered to be the effective maturities, based on the reset dates of the securities’ variable rates.See the Fund’s Schedule of Investments for a listing of the floating rate securities. 16 DAVIS SERIES, INC. Fund Overview DAVIS FINANCIAL FUND December 31, 2010 Portfolio Composition Industry Weightings (% of Fund’s 12/31/10 Net Assets) (% of 12/31/10 Stock Holdings) Fund S&P 500® Common Stock (U.S.) 69.35% Diversified Financials 41.06% 7.53% Common Stock (Foreign) 30.42% Insurance 31.94% 3.90% Short-Term Investments 0.04% Banks 17.71% 3.10% Other Assets & Liabilities 0.19% Energy 6.75% 12.03% 100.00% Commercial & Professional Services 2.54% 0.60% Information Technology – 18.65% Health Care – 10.91% Capital Goods ­– 8.33% Food, Beverage & Tobacco ­– 5.87% Other ­– 29.08% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 12/31/10 Net Assets) Transatlantic Holdings, Inc. Reinsurance 8.70% Loews Corp. Multi-line Insurance 8.24% American Express Co. Consumer Finance 7.89% State Bank of India Ltd., GDR Commercial Banks 7.78% Wells Fargo & Co. Commercial Banks 7.48% Canadian Natural Resources Ltd. Energy 6.73% Oaktree Capital Group LLC, Class A Diversified Financial Services 5.84% Bank of New York Mellon Corp. Capital Markets 5.27% Julius Baer Group Ltd. Capital Markets 5.19% Markel Corp. Property & Casualty Insurance 4.46% New Positions Added (01/01/10-12/31/10) (Highlighted positions are those greater than 0.40% of Fund’s 12/31/10 total net assets) Security Industry Date of 1st Purchase % of Fund’s 12/31/10 Net Assets SKBHC Holdings LLC Commercial Banks 11/08/10 0.48% U.S. Bancorp Commercial Banks 02/11/10 0.46% Positions Closed (01/01/10-12/31/10) (Gains greater than $3,000,000 are highlighted) Security Industry Date of Final Sale Realized Gain FPIC Insurance Group, Inc. Property & Casualty Insurance 05/19/10 $ 2,526,238 JPMorgan Chase & Co. Diversified Financial Services 04/08/10 Sealed Air Corp. Materials 02/01/10 17 DAVIS SERIES, INC. Fund Overview DAVIS APPRECIATION & INCOME FUND December 31, 2010 Portfolio Composition Industry Weightings (% of Fund’s 12/31/10 Net Assets) (% of 12/31/10 Long-Term Portfolio) Fund S&P 500® Common Stock 51.39% Energy 11.85% 12.03% Convertible Bonds 32.06% Capital Goods 11.31% 8.33% Preferred Stocks 12.03% Materials 11.00% 3.74% Corporate Bonds 3.07% Real Estate 10.95% 1.53% Short-Term Investments 1.44% Diversified Financials 9.35% 7.53% Other Assets & Liabilities 0.01% Information Technology 8.10% 18.65% 100.00% Commercial & Professional Services 6.79% 0.60% Retailing 6.07% 3.71% Food, Beverage & Tobacco 5.59% 5.87% Utilities 4.54% 3.30% Health Care 4.53% 10.91% Food & Staples Retailing 3.04% 2.36% Other 2.71% 15.91% Household & Personal Products 2.14% 2.41% Media 2.03% 3.12% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 12/31/10 Net Assets) Forest City Enterprises, Inc., Conv. Sr. Notes, 3.625%, 10/15/14 Real Estate 6.11% Kohl's Corp. Retailing 4.22% Citigroup Inc., 7.50%, Conv. Pfd., T-DECS Diversified Financial Services 3.83% Tyson Foods, Inc., Conv. Sr. Notes, 3.25%, 10/15/13 Food, Beverage & Tobacco 3.62% Devon Energy Corp. Energy 3.61% United States Steel Corp., Conv. Sr. Notes, 4.00%, 05/15/14 Materials 3.40% Quanta Services, Inc. Capital Goods 3.39% Whole Foods Market, Inc. Food & Staples Retailing 2.99% AES Trust III, 6.75%, Conv. Pfd. Utilities 2.98% Allegheny Technologies, Inc., Conv. Sr. Notes, 4.25%, 06/01/14 Materials 2.86% 18 DAVIS SERIES, INC. Fund Overview DAVIS APPRECIATION & INCOME FUND - (CONTINUED) December 31, 2010 New Positions Added (01/01/10-12/31/10) (Highlighted positions are those greater than 2.00% of Fund’s 12/31/10 total net assets) Security Industry Date of 1st Purchase % of Fund’s 12/31/10 Net Assets Citigroup Capital XII, 8.50%, TRUPS Diversified Financial Services 03/10/10 0.67% General Motors Co., 4.75%, Series B, Conv. Pfd Automobiles & Components 11/18/10 0.24% Toll Brothers, Inc. Consumer Durables & Apparel 08/26/10 0.27% Transocean Ltd. Energy 05/05/10 2.33% Transocean Ltd., Conv. Sr. Notes, 1.50%, 12/15/37 Energy 05/06/10 2.64% United Rentals, Inc., Conv. Sr. Notes, 4.00%, 11/15/15 Capital Goods 08/12/10 1.25% Positions Closed (01/01/10-12/31/10) (Gains and losses greater than $1,000,000 are highlighted) Security Industry Date of Final Sale Realized Gain (Loss) Allegheny Technologies, Inc. Materials 05/21/10 $ Digital Realty Trust, Inc., 144A Conv. Sr. Notes, 4.125%, 08/15/26 Real Estate 03/31/10 940,474 News America Inc., Conv. Notes, Zero coupon, 3.38%, 02/28/21 Media 06/14/10 (127,603) Reckson Operating Partnership, L.P., Conv. Sr. Notes, 4.00%, 06/15/25 Real Estate 06/16/10 School Specialty, Inc., Conv. Sub. Notes, 3.75%/Zero coupon, 08/01/23 Commercial & Professional Services 08/03/10 (696,112) United Rentals, Inc. Capital Goods 08/12/10 (2,182,759) United Rentals North America Inc., Conv. Sr. Sub., 1.875%, 10/15/23 Capital Goods 10/20/10 (757,674) Waste Connections, Inc., Conv. Sr. Notes, 3.75%, 04/01/26 Commercial & Professional Services 04/01/10 509,862 19 DAVIS SERIES, INC. Fund Overview DAVIS REAL ESTATE FUND December 31, 2010 Portfolio Composition Industry Weightings (% of Fund’s 12/31/10 Net Assets) (% of 12/31/10 Long-Term Portfolio) Wilshire U.S. Common Stock 82.37% Real Estate Preferred Stock 9.31% Fund Securities Index Convertible Bonds 3.05% Office REITs 36.34% 15.55% Short-Term Investments 5.04% Residential REITs 11.26% 17.14% Other Assets & Liabilities 0.23% Real Estate Operating Companies 10.41% 2.24% 100.00% Retail REITs 9.86% 24.36% Specialized REITs 9.51% 25.88% Telecommunication Services 9.19% – Other 7.36% 8.83% Industrial REITs 6.07% 6.00% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 12/31/10 Net Assets) Forest City Enterprises, Inc., Class A Real Estate Operating Companies 7.53% American Campus Communities, Inc. Residential REITs 5.71% Alexandria Real Estate Equities, Inc. Office REITs 5.35% DuPont Fabros Technology Inc. Office REITs 4.46% Alexandria Real Estate Equities, Inc., 7.00%, Series D, Conv. Pfd. Office REITs 3.86% Regency Centers Corp. Retail REITs 3.44% Essex Property Trust, Inc. Residential REITs 3.42% Crown Castle International Corp. Telecommunication Services 3.14% Alexander & Baldwin, Inc. Transportation 2.99% SBA Communications Corp., Class A Telecommunication Services 2.94% 20 DAVIS SERIES, INC. Fund Overview DAVIS REAL ESTATE FUND - (CONTINUED) December 31, 2010 New Positions Added (01/01/10-12/31/10) (Highlighted positions are those greater than 3.00% of Fund’s 12/31/10 total net assets) Security Industry Date of 1st Purchase % ofFund’s 12/31/10 Net Assets American Tower Corp., Class A Telecommunication Services 01/11/10 2.63% AvalonBay Communities, Inc. Residential REITs 01/20/10 – Brookdale Senior Living Inc. Real Estate Operating Companies 10/22/10 1.84% CB Richard Ellis Group, Inc., Class A Real Estate Services 10/26/10 1.12% Coresite Realty Corp. Office REITs 09/22/10 2.89% Crown Castle International Corp. Telecommunication Services 01/11/10 3.14% DuPont Fabros Technology Inc. Office REITs 05/13/10 4.46% EastGroup Properties, Inc. Industrial REITs 09/13/10 2.19% Entertainment Properties Trust Specialized REITs 01/22/10 2.89% Highwoods Properties, Inc. Office REITs 04/22/10 2.62% SBA Communications Corp., Class A Telecommunication Services 01/11/10 2.94% Toll Brothers, Inc. Homebuilding 08/26/10 0.63% UDR, Inc. Residential REITs 04/22/10 1.54% Positions Closed (01/01/10-12/31/10) (Gains and losses greater than $2,000,000 are highlighted) Date of Realized Security Industry Final Sale Gain (Loss) AvalonBay Communities, Inc. Residential REITs 04/21/10 $ 1,963,948 Brookfield Asset Management Inc., Class A Capital Markets 03/03/10 (661,002) CBL & Associates Properties, Inc. Retail REITs 10/29/10 Cousins Properties, Inc. Diversified REITs 07/19/10 (11,872,976) Digital Realty Trust Inc., 8.50%, Series A Office REITs 08/24/10 Equity Residential Residential REITs 12/17/10 1,351,862 Host Hotels & Resorts Inc. Specialized REITs 04/15/10 1,640,353 Macerich Co. Retail REITs 01/07/10 ProLogis Industrial REITs 01/28/10 1,390,430 ProLogis, Conv. Sr. Notes, 2.25%, 04/01/37 Industrial REITs 05/26/10 3,045,073 21 DAVIS SERIES, INC. Expense Example Example As a shareholder of each Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchases and contingent deferred sales charges on redemptions; and (2) ongoing costs, including advisory and administrative fees, distribution and/or service (12b-1) fees, and other Fund expenses.The Expense Example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Expense Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period indicated, which for each class is for the six-month period ended December 31, 2010. Actual Expenses The information represented in the row entitled “Actual” provides information about actual account values and actual expenses.You may use the information in this row, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period.An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example.This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Davis Funds.If this fee was included, the estimate of expenses you paid during the period would be higher, and your ending account value would be lower, by this amount. Hypothetical Example for Comparison Purposes The information represented in the row entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example.This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Davis Funds.If this fee was included, the estimate of expenses you paid during the period would be higher, and your ending account value would be lower, by this amount. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as front end or contingent deferred sales charges (loads).Therefore, the information in the row entitled “Hypothetical” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 22 DAVIS SERIES, INC. Expense Example – (Continued) Beginning Account Value (07/01/10) Ending Account Value (12/31/10) Expenses Paid During Period* (07/01/10-12/31/10) Davis Opportunity Fund Class A (annualized expense ratio 1.04%**) Actual $1,258.32 Hypothetical $1,019.96 Class B (annualized expense ratio 1.97%**) Actual $1,252.85 $11.19 Hypothetical $1,015.27 $10.01 Class C (annualized expense ratio 1.83%**) Actual $1,253.13 $10.39 Hypothetical $1,015.98 Class Y (annualized expense ratio 0.74%**) Actual $1,260.27 Hypothetical $1,021.48 Davis Government Bond Fund Class A (annualized expense ratio 0.77%**) Actual $1,001.91 Hypothetical $1,021.32 Class B (annualized expense ratio 1.65%**) Actual Hypothetical $1,016.89 Class C (annualized expense ratio 1.56%**) Actual Hypothetical $1,017.34 Class Y (annualized expense ratio 0.58%**) Actual $1,002.87 Hypothetical $1,022.28 Davis Government Money Market Fund Class A, B, C, & Y (annualized expense ratio 0.23%**) Actual $1,000.05 Hypothetical $1,024.05 Davis Financial Fund Class A (annualized expense ratio 0.95%**) Actual $1,199.19 Hypothetical $1,020.42 Class B (annualized expense ratio 2.06%**) Actual $1,192.93 $11.39 Hypothetical $1,014.82 $10.46 Class C (annualized expense ratio 1.86%**) Actual $1,193.61 $10.28 Hypothetical $1,015.83 Class Y (annualized expense ratio 0.84%**) Actual $1,200.30 Hypothetical $1,020.97 23 DAVIS SERIES, INC. Expense Example – (Continued) Beginning Account Value (07/01/10) Ending Account Value (12/31/10) Expenses Paid During Period* (07/01/10-12/31/10) Davis Appreciation & Income Fund Class A (annualized expense ratio 0.93%**) Actual Hypothetical Class B (annualized expense ratio 1.84%**) Actual $10.23 Hypothetical Class C (annualized expense ratio 1.75%**) Actual Hypothetical Class Y (annualized expense ratio 0.75%**) Actual Hypothetical Davis Real Estate Fund Class A (annualized expense ratio 1.11%**) Actual Hypothetical Class B (annualized expense ratio 2.21%**) Actual $11.96 Hypothetical $11.22 Class C (annualized expense ratio 1.92%**) Actual $10.40 Hypothetical Class Y (annualized expense ratio 0.79%**) Actual Hypothetical Hypothetical assumes 5% annual return before expenses. *Expenses are equal to each Class's annualized operating expense ratio, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). **The expense ratios reflect the impact, if any, of the reduction of expenses paid indirectly and of certain reimbursements and/or waivers from the Adviser. 24 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND December 31, 2010 Shares Value (Note 1) COMMON STOCK – (92.20%) CONSUMER DISCRETIONARY – (7.30%) Consumer Durables & Apparel – (2.66%) Hunter Douglas NV(Netherlands) $ Consumer Services – (3.03%) H&R Block, Inc. Yum! Brands, Inc. Media – (1.61%) Grupo Televisa S.A., ADR(Mexico)* Total Consumer Discretionary CONSUMER STAPLES – (12.51%) Food & Staples Retailing – (3.85%) CVS Caremark Corp. Food, Beverage & Tobacco – (8.66%) Coca-Cola Co. Heineken Holding NV(Netherlands) Kraft Foods Inc., Class A Mead Johnson Nutrition Co. Nestle S.A.(Switzerland) Total Consumer Staples ENERGY – (6.57%) Devon Energy Corp. Occidental Petroleum Corp. Tenaris S.A., ADR(Argentina) Transocean Ltd.* Total Energy FINANCIALS – (12.38%) Banks – (2.49%) Commercial Banks – (2.49%) Banco Santander Brasil S.A., ADS(Brazil) U.S. Bancorp Wells Fargo & Co. Diversified Financials – (6.70%) Capital Markets – (2.72%) Bank of New York Mellon Corp. Charles Schwab Corp. Diversified Financial Services – (3.98%) Oaktree Capital Group LLC, Class A(a) Insurance – (3.19%) Property & Casualty Insurance – (2.34%) Berkshire Hathaway Inc., Class B* Markel Corp.* 25 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND - (CONTINUED) December 31, 2010 Shares Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Insurance – (Continued) Reinsurance – (0.85%) Transatlantic Holdings, Inc. $ Total Financials HEALTH CARE – (17.24%) Health Care Equipment & Services – (6.10%) Baxter International Inc. Becton, Dickinson and Co. IDEXX Laboratories, Inc.* Pharmaceuticals, Biotechnology & Life Sciences – (11.14%) Agilent Technologies, Inc.* Johnson & Johnson Merck & Co., Inc. Pfizer Inc. Total Health Care INDUSTRIALS – (7.07%) Capital Goods – (4.73%) ABB Ltd., ADR(Switzerland) Blount International, Inc.* Lockheed Martin Corp. Shaw Group Inc.* Commercial & Professional Services – (0.51%) Iron Mountain Inc. Transportation – (1.83%) Clark Holdings, Inc.*(b) Kuehne & Nagel International AG(Switzerland) Total Industrials INFORMATION TECHNOLOGY – (18.41%) Semiconductors & Semiconductor Equipment – (4.32%) Altera Corp. Texas Instruments Inc. Software & Services – (11.92%) Activision Blizzard, Inc. Google Inc., Class A* International Business Machines Corp. Microsoft Corp. SAP AG, ADR(Germany) Youku.com Inc., ADR(China)* 26 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND - (CONTINUED) December 31, 2010 Shares/Principal Value (Note 1) COMMON STOCK – (CONTINUED) INFORMATION TECHNOLOGY – (CONTINUED) Technology Hardware & Equipment – (2.17%) Harris Corp. $ Hewlett-Packard Co. Total Information Technology MATERIALS – (10.18%) Monsanto Co. Sherwin-Williams Co. Sigma-Aldrich Corp. Sino-Forest Corp.(Canada)* Yingde Gases Group Co. Ltd.(China)* Total Materials TELECOMMUNICATION SERVICES – (0.54%) America Movil SAB de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $445,716,015) STOCK WARRANTS – (0.59%) FINANCIALS – (0.59%) Banks – (0.59%) Commercial Banks – (0.59%) Wells Fargo & Co., strike price $34.01, expires 10/28/18* TOTAL STOCK WARRANTS – (Identified cost $2,628,772) SHORT-TERM INVESTMENTS – (7.18%) Banc of America Securities LLC Joint Repurchase Agreement, 0.25%, 01/03/11, dated 12/31/10, repurchase value of $8,506,177 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.104%-6.50%, 06/01/25-12/01/40, total market value $8,676,120) $ Goldman, Sachs & Co. Joint Repurchase Agreement, 0.16%, 01/03/11, dated 12/31/10, repurchase value of $10,206,136 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.50%-6.50%, 12/01/25-01/01/41, total market value $10,410,120) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.24%, 01/03/11, dated 12/31/10, repurchase value of $25,516,510 (collateralized by: U.S. Government agency obligations in a pooled cash account, 3.125%-7.50%, 01/31/12-05/15/37, total market value $26,026,320) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $44,228,000) Total Investments – (99.97%) – (Identified cost $492,572,787) – (c) Other Assets Less Liabilities – (0.03%) Net Assets – (100.00%) $ 27 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND - (CONTINUED) December 31, 2010 ADR: American Depositary Receipt ADS: American Depositary Share * Non-Income producing security. (a) Restricted Security – See Note 8 of the Notes to Financial Statements. (b) Affiliated Company.Represents ownership of at least 5% of the voting securities of the issuer and is an affiliate, as defined in the Investment Company Act of 1940, at or during the year ended December 31, 2010.The aggregate fair value of the securities of affiliated companies held by the Fund as of December 31, 2010, amounts to $258,660.Transactions during the period in which the issuers were affiliates are as follows: Security Shares December 31, Gross Additions Gross Reductions Shares December 31, Dividend Income Clark Holdings, Inc. – – $ – (c) Aggregate cost for federal income tax purposes is $506,268,024.At December 31, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ 126,645,301 Unrealized depreciation Net unrealized appreciation $ 109,805,130 See Notes to Financial Statements 28 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT BOND FUND December 31, 2010 Principal Value (Note 1) GOVERNMENT AGENCY NOTES – (2.16%) Fannie Mae, 4.00%, 01/28/13 $ $ Federal Home Loan Bank, 5.30%, 06/15/12 Federal Home Loan Bank, 2.60%, 04/20/15 TOTAL GOVERNMENT AGENCY NOTES – (Identified cost $3,506,454) MORTGAGES – (95.00%) COLLATERALIZED MORTGAGE OBLIGATIONS – (64.91%) Fannie Mae, 4.50%, 01/25/14 Fannie Mae, 3.50%, 09/25/16 Fannie Mae, 5.00%, 02/25/17 Fannie Mae, 5.00%, 12/25/17 Fannie Mae, 4.00%, 01/25/19 Fannie Mae, 4.00%, 04/25/19 Fannie Mae, 2.00%, 06/25/19 Fannie Mae, 4.50%, 07/25/21 Fannie Mae, 4.00%, 07/25/23 Fannie Mae, 4.00%, 11/25/23 Fannie Mae, 8.00%, 12/17/24 Fannie Mae, 5.50%, 03/25/28 Fannie Mae, 5.00%, 02/25/35 Fannie Mae, 0.5106%, 03/25/37(a) Fannie Mae, 0.7606%, 06/25/38(a) Freddie Mac, 4.00%, 10/15/15 Freddie Mac, 4.50%, 05/15/16 Freddie Mac, 4.00%, 09/15/16 Freddie Mac, 4.00%, 01/15/17 Freddie Mac, 3.50%, 01/15/18 Freddie Mac, 5.00%, 01/15/18 Freddie Mac, 4.00%, 06/15/18 Freddie Mac, 4.50%, 07/15/18 Freddie Mac, 4.00%, 09/15/18 Freddie Mac, 4.00%, 10/15/18 Freddie Mac, 2.00%, 11/15/18 Freddie Mac, 5.00%, 05/15/19 Freddie Mac, 2.25%, 06/15/20 Freddie Mac, 2.25%, 12/15/20 Freddie Mac, 2.50%, 12/15/20 Freddie Mac, 5.00%, 12/15/22 Freddie Mac, 4.50%, 09/15/23 Freddie Mac, 1.3625%, 03/15/24(a) Freddie Mac, 3.50%, 07/15/24 Freddie Mac, 5.00%, 06/15/25 Freddie Mac, 5.00%, 05/15/27 Freddie Mac, 4.00%, 01/15/28 Freddie Mac, 5.00%, 09/15/28 Freddie Mac, 4.50%, 06/15/29 29 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT BOND FUND - (CONTINUED) December 31, 2010 Principal Value (Note 1) MORTGAGES – (CONTINUED) COLLATERALIZED MORTGAGE OBLIGATIONS – (CONTINUED) Freddie Mac, 6.00%, 03/15/30 $ $ Freddie Mac, 4.50%, 08/15/32 Freddie Mac, 4.25%, 06/15/33 Freddie Mac, 4.50%, 08/15/36 Freddie Mac, 0.6603%, 11/15/37(a) Freddie Mac Reference REMIC, 5.125%, 06/15/18 Ginnie Mae, 4.50%, 10/20/20 Ginnie Mae, 4.00%, 11/20/30 Ginnie Mae, 5.00%, 02/16/32 Ginnie Mae, 5.00%, 08/20/32 Ginnie Mae, 4.00%, 05/20/33 Ginnie Mae, 6.1478%, 04/20/37(a) Total Collateralized Mortgage Obligations FANNIE MAE POOLS – (22.42%) 3.50%, 04/01/11, Pool No. 255245 4.562%, 01/01/15, Pool No. 725788 5.055%, 11/01/15, Pool No. 387686 6.00%, 09/01/17, Pool No. 665776 5.00%, 03/01/18, Pool No. 357369 4.50%, 08/01/18, Pool No. 254833 4.00%, 01/01/19, Pool No. 976841 3.50%, 09/01/20, Pool No. MA0521 3.00%, 12/01/20, Pool No. MA0605 4.00%, 07/01/25, Pool No. AD7151 6.50%, 07/01/32, Pool No. 635069 2.061%, 10/01/32, Pool No. 648917 (b) 4.836%, 05/01/35, Pool No. 826242 (b) 4.92%, 01/01/36, Pool No. 848973 (b) 2.285%, 03/01/36, Pool No. 843396 (b) 5.619%, 04/01/36, Pool No. 851605 (b) 6.50%, 09/01/37, Pool No. AA0924 4.374%, 03/01/39, Pool No. AE0362 (b) 3.059%, 01/01/40, Pool No. AD0881 (b) Total Fannie Mae Pools FREDDIE MAC POOLS – (7.09%) 4.00%, 02/01/11, Pool No. M80897 4.00%, 03/01/11, Pool No. M80903 5.00%, 03/01/12, Pool No. M80963 3.50%, 04/01/12, Pool No. M80974 5.00%, 05/01/12, Pool No. M80971 4.00%, 12/01/12, Pool No. M81008 4.50%, 03/01/15, Pool No. B18794 5.50%, 12/01/18, Pool No. G11684 5.00%, 05/01/21, Pool No. G13296 5.00%, 09/01/21, Pool No. G12673 5.50%, 06/01/22, Pool No. G12688 2.771%, 12/01/34, Pool No. 1H1238 (b) 30 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT BOND FUND - (CONTINUED) December 31, 2010 Principal Value (Note 1) MORTGAGES – (CONTINUED) FREDDIE MAC POOLS – (CONTINUED) 4.772%, 04/01/35, Pool No. 782528 (b) $ $ Total Freddie Mac Pools GINNIE MAE POOLS – (0.58%) 6.50%, 09/15/13, Pool No. 780856 Total Ginnie Mae Pools TOTAL MORTGAGES – (Identified cost $154,717,934) OTHER AGENCIES – (0.19%) Housing Urban Development, 6.00%, 08/01/20 TOTAL OTHER AGENCIES – (Identified cost $318,556) SHORT-TERM INVESTMENTS – (2.74%) Banc of America Securities LLC Joint Repurchase Agreement, 0.25%, 01/03/11, dated 12/31/10, repurchase value of $863,018 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.104%-6.50%, 06/01/25-12/01/40, total market value $880,260) Goldman, Sachs & Co. Joint Repurchase Agreement, 0.16%, 01/03/11, dated 12/31/10, repurchase value of $1,036,014 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.50%-6.50%, 12/01/25-01/01/41, total market value $1,056,720) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.24%, 01/03/11, dated 12/31/10, repurchase value of $2,589,052 (collateralized by: U.S. Government agency obligations in a pooled cash account, 3.125%-7.50%, 01/31/12-05/15/37, total market value $2,640,780) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $4,488,000) Total Investments – (100.09%) – (Identified cost $163,030,944) – (c) 164,274,622 Liabilities Less Other Assets – (0.09%) Net Assets – (100.00%) $ 164,126,805 (a) The interest rates on floating rate securities, shown as of December 31, 2010, may change daily or less frequently and are based on indices of market interest rates.For purposes of amortized cost valuation, the maturity dates of these securities are considered to be the effective maturities, based on the reset dates of the securities' variable rates. (b) The interest rates on adjustable rate securities, shown as of December 31, 2010, may change daily or less frequently and are based on indices of market interest rates. (c) Aggregate cost for federal income tax purposes is $163,030,944.At December 31, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ 2,002,830 Unrealized depreciation Net unrealized appreciation $ 1,243,678 See Notes to Financial Statements 31 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT MONEY MARKET FUND December 31, 2010 Principal Value (Note 1) FANNIE MAE – (2.95%) 0.30%, 01/03/11(a) $ $ 1.375%, 04/28/11 6.00%, 05/15/11 3.375%, 05/19/11 0.265%, 06/02/11(a) TOTAL FANNIE MAE – (Identified cost $9,475,415) FEDERAL FARM CREDIT BANK – (2.04%) 5.81%, 01/10/11 1.60%, 01/12/11 4.875%, 02/18/11 3.00%, 03/03/11 4.77%, 05/25/11 5.05%, 05/25/11 4.25%, 07/11/11 0.30%, 11/08/11 TOTAL FEDERAL FARM CREDIT BANK – (Identified cost $6,548,738) FEDERAL HOME LOAN BANK – (27.28%) 0.40%, 01/04/11 0.75%, 01/18/11 1.625%, 01/21/11 5.07%, 01/27/11 2.875%, 03/11/11 4.875%, 03/11/11 5.00%, 03/11/11 1.625%, 03/16/11 0.75%, 03/25/11 0.70%, 04/18/11 0.24%, 05/06/11(b) 7.03%, 05/06/11 0.19%, 05/12/11 1.375%, 05/16/11 0.50%, 05/17/11 0.54%, 05/24/11 0.23%, 05/27/11(b) 0.305%, 05/27/11(b) 0.70%, 05/27/11 3.125%, 06/10/11 5.25%, 06/10/11 0.37%, 06/15/11(b) 3.375%, 06/24/11 1.625%, 07/27/11 5.375%, 08/19/11 0.40%, 11/18/11 0.345%, 11/28/11(b) 0.40%, 12/09/11 32 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT MONEY MARKET FUND - (CONTINUED) December 31, 2010 Principal Value (Note 1) FEDERAL HOME LOAN BANK – (CONTINUED) 0.40%, 12/20/11 $ $ TOTAL FEDERAL HOME LOAN BANK – (Identified cost $87,473,147) FREDDIE MAC – (10.89%) 0.26%, 01/03/11(a) 4.75%, 01/18/11 0.3369%, 01/28/11(b) 3.30%, 02/15/11 0.3722%, 03/09/11(b) 5.875%, 03/21/11 0.35%, 04/01/11(b) 2.75%, 04/11/11 3.50%, 05/05/11 0.255%, 06/20/11(a) 3.875%, 06/29/11 5.25%, 07/18/11 0.2206%, 09/19/11(b) TOTAL FREDDIE MAC – (Identified cost $34,936,689) OTHER AGENCIES – (0.19%) RFCO Strip, 0.5053%, 07/15/11(a) TOTAL OTHER AGENCIES – (Identified cost $598,383) REPURCHASE AGREEMENTS – (49.58%) Banc of America Securities LLC Joint Repurchase Agreement, 0.25%, 01/03/11, dated 12/31/10, repurchase value of $30,574,637 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.104%-6.50%, 06/01/25-12/01/40, total market value $31,185,480) Goldman, Sachs & Co. Joint Repurchase Agreement, 0.16%, 01/03/11, dated 12/31/10, repurchase value of $36,688,489 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.50%-6.50%, 12/01/25-01/01/41, total market value $37,421,760) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.24%, 01/03/11, dated 12/31/10, repurchase value of $91,723,834 (collateralized by: U.S. Government agency obligations in a pooled cash account, 3.125%-7.50%, 01/31/12-05/15/37, total market value $93,556,440) TOTAL REPURCHASE AGREEMENTS – (Identified cost $158,984,000) Total Investments – (92.93%) – (Identified cost $298,016,372) – (c) Other Assets Less Liabilities – (7.07%) Net Assets – (100.00%) $ (a) Zero coupon bonds reflect the effective yield on the date of purchase. 33 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT MONEY MARKET FUND - (CONTINUED) December 31, 2010 (b) The interest rates on floating rate securities, shown as of December 31, 2010, may change daily or less frequently and are based on indices of market interest rates.For purposes of amortized cost valuation, the maturity dates of these securities are considered to be the effective maturities, based on the reset dates of the securities' variable rates. (c) Aggregate cost for federal income tax purposes is $298,016,372. See Notes to Financial Statements 34 DAVIS SERIES, INC. Schedule of Investments DAVIS FINANCIAL FUND December 31, 2010 Shares Value (Note 1) COMMON STOCK – (99.77%) ENERGY – (6.73%) Canadian Natural Resources Ltd.(Canada) $ Total Energy FINANCIALS – (90.50%) Banks – (17.67%) Commercial Banks – (17.67%) Banco Santander Brasil S.A., ADS(Brazil) ICICI Bank Ltd., ADR(India) SKBHC Holdings LLC*(a) State Bank of India Ltd., GDR(India) U.S. Bancorp Wells Fargo & Co. Diversified Financials – (40.96%) Capital Markets – (21.77%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. GAM Holding Ltd.(Switzerland)* Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) T. Rowe Price Group Inc. Consumer Finance – (8.37%) American Express Co.(b) First Marblehead Corp.* Diversified Financial Services – (10.82%) Bank of America Corp. Cielo S.A.(Brazil) Moody's Corp. Oaktree Capital Group LLC, Class A(a) RHJ International(Belgium)* RHJ International, 144A(Belgium)*(a)(c) Visa Inc., Class A 35 DAVIS SERIES, INC. Schedule of Investments DAVIS FINANCIAL FUND - (CONTINUED) December 31, 2010 Shares/Principal Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Insurance – (31.87%) Life & Health Insurance – (2.77%) China Life Insurance Co., Ltd., ADR(China) $ Multi-line Insurance – (8.24%) Loews Corp.(b) Property & Casualty Insurance – (9.32%) ACE Ltd. Markel Corp.* Progressive Corp. (Ohio) Reinsurance – (11.54%) Everest Re Group, Ltd. Transatlantic Holdings, Inc. Total Financials INDUSTRIALS – (2.54%) Commercial & Professional Services – (2.54%) D&B Corp. Total Industrials TOTAL COMMON STOCK – (Identified cost $381,623,122) SHORT-TERM INVESTMENTS – (0.04%) Banc of America Securities LLC Joint Repurchase Agreement, 0.25%, 01/03/11, dated 12/31/10, repurchase value of $41,001 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.104%-6.50%, 06/01/25-12/01/40, total market value $41,820) $ Goldman, Sachs & Co. Joint Repurchase Agreement, 0.16%, 01/03/11, dated 12/31/10, repurchase value of $48,001 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.50%-6.50%, 12/01/25-01/01/41, total market value $48,960) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.24%, 01/03/11, dated 12/31/10, repurchase value of $121,002 (collateralized by: U.S. Government agency obligations in a pooled cash account, 3.125%-7.50%, 01/31/12-05/15/37, total market value $123,420) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $210,000) Total Investments – (99.81%) – (Identified cost $381,833,122) – (d) Other Assets Less Liabilities – (0.19%) Net Assets – (100.00%) $ 36 DAVIS SERIES, INC. Schedule of Investments DAVIS FINANCIAL FUND - (CONTINUED) December 31, 2010 ADR: American Depositary Receipt ADS: American Depositary Share GDR: Global Depositary Receipt * Non-Income producing security. (a) Restricted Security – See Note 8 of the Notes to Financial Statements. (b) A portion of these securities is pledged to cover unfunded capital commitments at December 31, 2010. (c) This security is subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations.This security amounted to $3,298,345 or 0.56% of the Fund's net assets as of December 31, 2010. (d) Aggregate cost for federal income tax purposes is $386,422,023.At December 31, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ 244,088,090 Unrealized depreciation Net unrealized appreciation $ 203,464,157 See Notes to Financial Statements 37 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND December 31, 2010 Shares Value (Note 1) COMMON STOCK – (51.39%) CONSUMER DISCRETIONARY – (7.64%) Consumer Durables & Apparel – (0.27%) Toll Brothers, Inc.* $ Media – (2.00%) News Corp., Class A Retailing – (5.37%) Amazon.com, Inc.* Kohl's Corp.* Total Consumer Discretionary CONSUMER STAPLES – (7.00%) Food & Staples Retailing – (2.99%) Whole Foods Market, Inc.* Food, Beverage & Tobacco – (1.89%) Tyson Foods, Inc., Class A Household & Personal Products – (2.12%) Avon Products, Inc. Total Consumer Staples ENERGY – (8.50%) Devon Energy Corp. Nabors Industries Ltd.* Transocean Ltd.* Total Energy FINANCIALS – (4.66%) Diversified Financials – (4.66%) Consumer Finance – (2.13%) American Express Co. Diversified Financial Services – (2.53%) Bank of America Corp. Citigroup Inc.* Total Financials HEALTH CARE – (2.63%) Health Care Equipment & Services – (2.63%) Universal Health Services, Inc., Class B Total Health Care INDUSTRIALS – (10.93%) Capital Goods – (6.75%) General Electric Co. Masco Corp. Quanta Services, Inc.* Commercial & Professional Services – (4.18%) ADFITECH, Inc.* School Specialty, Inc.* Waste Connections, Inc. Total Industrials 38 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND - (CONTINUED) December 31, 2010 Shares/Principal Value (Note 1) COMMON STOCK – (CONTINUED) INFORMATION TECHNOLOGY – (3.96%) Semiconductors & Semiconductor Equipment – (3.96%) Fairchild Semiconductor International, Inc.* $ Intel Corp. International Rectifier Corp.* Total Information Technology MATERIALS – (4.58%) Freeport-McMoRan Copper & Gold Inc. Sealed Air Corp. Total Materials UTILITIES – (1.49%) AES Corp.* Total Utilities TOTAL COMMON STOCK – (Identified cost $226,017,274) PREFERRED STOCK – (12.03%) CONSUMER DISCRETIONARY – (0.24%) Automobiles & Components – (0.24%) General Motors Co., 4.75%, Series B, Conv. Pfd. Total Consumer Discretionary FINANCIALS – (6.54%) Diversified Financials – (4.49%) Diversified Financial Services – (4.49%) Citigroup Capital XII, 8.50%, TRUPS Citigroup Inc., 7.50%, Conv. Pfd., T-DECS Real Estate – (2.05%) Alexandria Real Estate Equities, Inc., 7.00%, Series D, Conv. Pfd. Total Financials INDUSTRIALS – (2.27%) Capital Goods – (0.99%) United Rentals Trust I, 6.50%, Conv. Pfd. Transportation – (1.28%) Continental Airlines Finance Trust II, 6.00%, Cum. Conv. Pfd. Total Industrials UTILITIES – (2.98%) AES Trust III, 6.75%, Conv. Pfd. Total Utilities TOTAL PREFERRED STOCK – (Identified cost $40,834,194) CONVERTIBLE BONDS – (32.06%) CONSUMER DISCRETIONARY – (0.88%) Consumer Durables & Apparel – (0.88%) Eastman Kodak Co., Conv. Sr. Notes, 7.00%,04/01/17 $ Total Consumer Discretionary 39 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND - (CONTINUED) December 31, 2010 Principal Value (Note 1) CONVERTIBLE BONDS – (CONTINUED) CONSUMER STAPLES – (3.62%) Food, Beverage & Tobacco – (3.62%) Tyson Foods, Inc., Conv. Sr. Notes, 3.25%, 10/15/13 $ $ Total Consumer Staples ENERGY – (3.17%) Nabors Industries Inc., Conv. Sr. Notes, 0.94%, 05/15/11 Transocean Ltd., Conv. Sr. Notes, 1.50%, 12/15/37 Total Energy FINANCIALS – (8.66%) Diversified Financials – (0.07%) Capital Markets – (0.07%) Janus Capital Group Inc., Conv. Sr. Notes, 3.25%, 07/15/14 Real Estate – (8.59%) Digital Realty Trust, Inc., 144A Conv. Sr. Notes, 5.50%, 04/15/29(a) Forest City Enterprises, Inc., Conv. Sr. Notes, 3.625%, 10/15/14 Forest City Enterprises, Inc., Conv. Sr. Notes, 5.00%, 10/15/16 Total Financials HEALTH CARE – (1.84%) Pharmaceuticals, Biotechnology & Life Sciences – (1.84%) Valeant Pharmaceuticals International, Conv. Sub. Notes, 4.00%, 11/15/13 Total Health Care INDUSTRIALS – (3.61%) Capital Goods – (1.25%) United Rentals, Inc., Conv. Sr. Notes, 4.00%, 11/15/15 Commercial & Professional Services – (2.36%) School Specialty, Inc., Conv. Sub. Deb., 3.75%, 11/30/26 Total Industrials INFORMATION TECHNOLOGY – (4.02%) Semiconductors & Semiconductor Equipment – (4.02%) Intel Corp., Conv. Jr. Sub. Deb., 2.95%, 12/15/35 Intel Corp., Conv. Jr. Sub. Deb., 3.25%, 08/01/39 Total Information Technology MATERIALS – (6.26%) Allegheny Technologies, Inc., Conv. Sr. Notes, 4.25%, 06/01/14 United States Steel Corp., Conv. Sr. Notes, 4.00%, 05/15/14 Total Materials TOTAL CONVERTIBLE BONDS – (Identified cost $117,210,406) CORPORATE BONDS – (3.07%) CONSUMER DISCRETIONARY – (0.61%) Retailing – (0.61%) Kohl's Corp., Sr. Notes, 6.25%, 12/15/17 Total Consumer Discretionary 40 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND - (CONTINUED) December 31, 2010 Principal Value (Note 1) CORPORATE BONDS – (CONTINUED) FINANCIALS – (0.15%) Real Estate – (0.15%) Thornburg Mortgage, Inc., Sr. Notes, 8.00%, 05/15/13(b) $ $ Total Financials INDUSTRIALS – (2.31%) Capital Goods – (2.15%) Masco Corp., Sr. Notes, 6.125%, 10/03/16 Commercial & Professional Services – (0.16%) ADFITECH, Inc., Sr. Bond, 8.00%, 03/15/20 Total Industrials TOTAL CORPORATE BONDS – (Identified cost $22,802,249) SHORT-TERM INVESTMENTS – (1.44%) Banc of America Securities LLC Joint Repurchase Agreement, 0.25%, 01/03/11, dated 12/31/10, repurchase value of $1,253,026 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.104%-6.50%, 06/01/25-12/01/40, total market value $1,278,060) Goldman, Sachs & Co. Joint Repurchase Agreement, 0.16%, 01/03/11, dated 12/31/10, repurchase value of $1,504,020 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.50%-6.50%, 12/01/25-01/01/41, total market value $1,534,080) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.24%, 01/03/11, dated 12/31/10, repurchase value of $3,759,075 (collateralized by: U.S. Government agency obligations in a pooled cash account, 3.125%-7.50%, 01/31/12-05/15/37, total market value $3,834,180) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $6,516,000) Total Investments – (99.99%) – (Identified cost $413,380,123) – (c) Other Assets Less Liabilities – (0.01%) Net Assets – (100.00%) $ T-DECS: Tangible Dividend Enhanced Common Stock TRUPS: Trust Preferred Securities * Non-Income producing security. (a) This security is subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations.This security amounted to $8,927,625 or 1.97% of the Fund's net assets as of December 31, 2010. (b) This security is in default.See Note 1 of the Notes to Financial Statements. (c) Aggregate cost for federal income tax purposes is $413,428,103.At December 31, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ 81,592,843 Unrealized depreciation Net unrealized appreciation $ 39,020,836 See Notes to Financial Statements 41 DAVIS SERIES, INC. Schedule of Investments DAVIS REAL ESTATE FUND December 31, 2010 Shares Value (Note 1) COMMON STOCK – (82.37%) CONSUMER DISCRETIONARY – (0.63%) Consumer Durables & Apparel – (0.63%) Homebuilding – (0.63%) Toll Brothers, Inc.* $ Total Consumer Discretionary FINANCIALS – (70.04%) Real Estate – (70.04%) Real Estate Investment Trusts (REITs) – (59.56%) Diversified REITs – (2.25%) Vornado Realty Trust Industrial REITs – (4.38%) DCT Industrial Trust Inc. EastGroup Properties, Inc. Office REITs – (24.82%) Alexandria Real Estate Equities, Inc. Boston Properties, Inc. Coresite Realty Corp. Corporate Office Properties Trust Digital Realty Trust, Inc. Douglas Emmett, Inc. DuPont Fabros Technology Inc. Highwoods Properties, Inc. Residential REITs – (10.66%) American Campus Communities, Inc. Essex Property Trust, Inc. UDR, Inc. Retail REITs – (8.44%) Federal Realty Investment Trust Regency Centers Corp. Simon Property Group, Inc. Taubman Centers, Inc. Specialized REITs – (9.01%) Cogdell Spencer, Inc. Entertainment Properties Trust LaSalle Hotel Properties Ventas, Inc. Real Estate Management & Development – (10.48%) Real Estate Operating Companies – (9.36%) Brookdale Senior Living Inc.* Forest City Enterprises, Inc., Class A* 42 DAVIS SERIES, INC. Schedule of Investments DAVIS REAL ESTATE FUND - (CONTINUED) December 31, 2010 Shares/Principal Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Real Estate – (Continued) Real Estate Management & Development – (Continued) Real Estate Services – (1.12%) CB Richard Ellis Group, Inc., Class A* $ Total Financials INDUSTRIALS – (2.99%) Transportation – (2.99%) Alexander & Baldwin, Inc. Total Industrials TELECOMMUNICATION SERVICES – (8.71%) American Tower Corp., Class A* Crown Castle International Corp.* SBA Communications Corp., Class A* Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $194,647,157) PREFERRED STOCK – (9.31%) FINANCIALS – (9.31%) Real Estate – (9.31%) Real Estate Investment Trusts (REITs) – (9.31%) Industrial REITs – (1.36%) AMB Property Corp., 6.75%, Series M Office REITs – (7.05%) Alexandria Real Estate Equities, Inc., 7.00%, Series D, Conv. Pfd. Digital Realty Trust, Inc., 5.50%, Series D, Cum. Conv. Pfd. SL Green Realty Corp., 7.625%, Series C Retail REITs – (0.90%) CBL & Associates Properties, Inc., 7.375%, Series D Total Financials TOTAL PREFERRED STOCK – (Identified cost $13,258,650) CONVERTIBLE BONDS – (3.05%) FINANCIALS – (3.05%) Real Estate – (3.05%) Real Estate Investment Trusts (REITs) – (2.55%) Office REITs – (2.55%) Digital Realty Trust, Inc., 144A Conv. Sr. Notes, 5.50%, 04/15/29(a) $ SL Green Realty Corp., 144A Conv. Sr. Notes, 3.00%, 03/30/27(a) 43 DAVIS SERIES, INC. Schedule of Investments DAVIS REAL ESTATE FUND - (CONTINUED) December 31, 2010 Principal Value (Note 1) CONVERTIBLE BONDS – (CONTINUED) FINANCIALS – (CONTINUED) Real Estate – (Continued) Real Estate Management & Development – (0.50%) Real Estate Operating Companies – (0.50%) Forest City Enterprises, Inc., Conv. Sr. Notes, 5.00%, 10/15/16 $ $ Total Financials TOTAL CONVERTIBLE BONDS – (Identified cost $7,067,898) SHORT-TERM INVESTMENTS – (5.04%) Banc of America Securities LLC Joint Repurchase Agreement, 0.25%, 01/03/11, dated 12/31/10, repurchase value of $2,916,061 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.104%-6.50%, 06/01/25-12/01/40, total market value $2,974,320) Goldman, Sachs & Co. Joint Repurchase Agreement, 0.16%, 01/03/11, dated 12/31/10, repurchase value of $3,500,047 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.50%-6.50%, 12/01/25-01/01/41, total market value $3,570,000) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.24%, 01/03/11, dated 12/31/10, repurchase value of $8,749,175 (collateralized by: U.S. Government agency obligations in a pooled cash account, 3.125%-7.50%, 01/31/12-05/15/37, total market value $8,923,980) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $15,165,000) Total Investments – (99.77%) – (Identified cost $230,138,705) – (b) Other Assets Less Liabilities – (0.23%) Net Assets – (100.00%) $ * Non-Income producing security. (a) These securities are subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations.These securities amounted to $7,672,612 or 2.55% of the Fund's net assets as of December 31, 2010. (b) Aggregate cost for federal income tax purposes is $243,104,655.At December 31, 2010 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ 66,632,503 Unrealized depreciation Net unrealized appreciation $ 56,751,401 See Notes to Financial Statements 44 DAVIS SERIES, INC. Statements of Assets and Liabilities At December 31, 2010 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund ASSETS: Investments in securities at value* (see accompanying Schedules of Investments): Unaffiliated companies $ 615,814,494 $ 164,274,622 $ $ 589,886,180 $ 452,448,939 $ 299,856,056 Affiliated companies 258,660 – Cash 4,841 4,293 16,869 4,273 21,091 Receivables: Capital stock sold 4,949,955 200,652 2,242,191 1,018,067 876,486 Dividends and interest 835,877 518,690 286,392 1,067,978 1,433,579 Investment securities sold 122,929 – – 2,000,271 – – Prepaid expenses 6,787 2,110 7,803 5,035 4,820 Due from Adviser – Total assets 621,993,543 165,000,367 594,439,706 454,544,292 302,192,032 LIABILITIES: Payables: Capital stock redeemed 2,730,188 601,952 2,610,194 1,478,209 1,212,869 Distributions payable – 59,117 – Investment securities purchased 2,167,084 – Accrued distribution and service plan fees 269,282 80,097 – 238,323 215,531 121,925 Accrued management fees 280,298 43,885 282,461 213,410 143,275 Accrued transfer agent fees 189,967 34,935 199,978 89,567 136,162 Other accrued expenses 94,136 53,576 104,823 68,533 28,722 Total liabilities 5,730,955 873,562 3,435,779 2,065,250 1,642,953 NET ASSETS $ 616,262,588 $ 164,126,805 $ $ 591,003,927 $ 452,479,042 $ 300,549,079 NET ASSETS CONSIST OF: Par value of shares of capital stock $ 277,817 $ 292,239 $ $ 189,449 $ 160,998 $ 128,476 Additional paid-in capital 644,493,047 168,020,263 404,095,640 534,321,148 403,402,572 Undistributed net investment income 768,483 – – 4,165,218 43,760 1,543,538 Accumulated net realized losses from investments – Net unrealized appreciation on investments and foreign currency transactions 123,539,361 1,243,678 – 208,076,363 39,068,816 69,712,549 Net Assets $ 616,262,588 $ 164,126,805 $ $ 591,003,927 $ 452,479,042 $ 300,549,079 *Including: Cost of unaffiliated companies $ 484,863,495 $ 163,030,944 $ $ 381,833,122 $ 413,380,123 $ 230,138,705 Cost of affiliated companies 7,709,292 – Cost and market value of repurchase agreements (if greater than 10% of net assets) – 45 DAVIS SERIES, INC. Statements of Assets and Liabilities – (Continued) At December 31, 2010 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund CLASS A SHARES: Net assets $ Shares outstanding Net asset value and redemption price per share (Net assets ÷ Shares outstanding) $ Maximum offering price per share (100/95.25 of net asset value)† $ $ $ NA $ $ $ CLASS B SHARES: Net assets $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ CLASS C SHARES: Net assets $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ CLASS Y SHARES: Net assets $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ †On purchases of $100,000 or more, the offering price is reduced. See Notes to Financial Statements 46 DAVIS SERIES, INC. Statements of Operations For the year ended December 31, 2010 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund INVESTMENT INCOME: Income: Dividends* $ 11,744,900 $ – $ – $ 10,380,378 $ 5,031,055 $ 6,905,053 Interest 251,873 4,358,434 768,094 1,584 5,465,478 442,817 Total income 11,996,773 4,358,434 768,094 10,381,962 10,496,533 7,347,870 Expenses: Management fees (Note 3) 2,953,791 474,947 1,621,348 3,287,055 2,294,883 1,636,587 Custodian fees 96,470 49,465 50,331 101,872 66,681 58,037 Transfer agent fees: Class A 515,206 114,071 163,562 704,598 324,648 543,044 Class B 72,363 35,975 11,357 55,455 41,653 34,058 Class C 237,911 58,038 8,359 155,127 107,016 75,702 Class Y 120,391 5,877 740 44,869 32,951 19,652 Audit fees 21,600 18,000 21,600 33,600 22,800 30,000 Legal fees 13,389 3,990 8,100 15,400 13,350 7,391 Accounting fees (Note 3) 7,500 3,000 5,502 8,748 6,504 4,500 Reports to shareholders 134,248 36,924 40,989 155,000 92,490 133,057 Directors’ fees and expenses 68,757 23,015 44,251 75,005 53,886 39,806 Registration and filing fees 73,003 40,001 55,414 86,000 64,124 51,162 Interest expense – – – 11,279 – – Excise tax expense (Note 1) 41,926 – 2,480 – – – Miscellaneous 17,281 8,353 10,672 19,062 17,439 14,726 Payments under distribution plan (Note 7): Class A 681,594 215,872 – 878,088 556,974 533,249 Class B 206,811 156,458 – 124,037 187,123 62,316 Class C 1,172,447 391,528 – 701,212 840,476 298,284 Total expenses 6,434,688 1,635,514 2,044,705 6,456,407 4,722,998 3,541,571 Expenses paid indirectly (Note 4) Reimbursement/waiver of expenses by Adviser (Note 3) – Net expenses 6,434,310 1,635,511 685,960 6,456,389 4,722,922 3,541,568 Net investment income 5,562,463 2,722,923 82,134 3,925,573 5,773,611 3,806,302 REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS: Net realized gain (loss) from: Investment transactions 18,982,854 159,577 – 62,818,241 5,309,590 Foreign currency transactions 15,179 – Net realized gain (loss) 18,998,033 159,577 – 62,730,045 5,309,590 Net change in unrealized appreciation (depreciation) 45,968,377 – 81,342,794 44,423,224 Net realized and unrealized gain (loss) on investments and foreign currency transactions 64,966,410 – 60,912,378 71,846,691 49,732,814 Net increase in net assets resulting from operations $ 70,528,873 $ 2,328,889 $ 82,134 $ 64,837,951 $ 77,620,302 $ 53,539,116 *Net of foreign taxes withheld as follows $ 628,120 $ – $ – $ 200,039 $ 33 $ 5,527 See Notes to Financial Statements 47 DAVIS SERIES, INC. Statements of Changes in Net Assets For the year ended December 31, 2010 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund OPERATIONS: Net investment income $ 5,562,463 $ 2,722,923 $ 82,134 $ 3,925,573 $ 5,773,611 $ 3,806,302 Net realized gain (loss) from investments and foreign currency transactions 18,998,033 159,577 – 62,730,045 5,309,590 Net change in unrealized appreciation (depreciation) on investments and foreign currency transactions 45,968,377 – 81,342,794 44,423,224 Net increase in net assets resulting from operations 70,528,873 2,328,889 82,134 64,837,951 77,620,302 53,539,116 DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income: Class A Class B – Class C – Class Y CAPITAL SHARE TRANSACTIONS: Net increase (decrease) in net assets resulting from capital share transactions (Note 5): Class A 12,429,430 31,629,598 Class B Class C Class Y 88,769,912 405,901 1,996,509 3,934,801 Total increase (decrease) in net assets 62,658,680 3,273,647 21,044,848 23,415,993 4,768,793 NET ASSETS: Beginning of year 553,603,908 160,853,158 299,642,249 689,031,002 429,063,049 295,780,286 End of year* $ 616,262,588 $ 164,126,805 $ 320,687,097 $ 591,003,927 $ 452,479,042 $ 300,549,079 *Including undistributed net investment income of $ 768,483 $ – $ – $ 4,165,218 $ 43,760 $ 1,543,538 See Notes to Financial Statements 48 DAVIS SERIES, INC. Statements of Changes in Net Assets For the year ended December 31, 2009 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund OPERATIONS: Net investment income $ Net realized gain (loss) from investments and foreign currency transactions – Net change in unrealized appreciation (depreciation) on investments and foreign currency transactions – Net increase in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income: Class A Class B – – Class C – – Class Y CAPITAL SHARE TRANSACTIONS: Net increase (decrease) in net assets resulting from capital share transactions (Note 5): Class A Class B Class C Class Y Total increase (decrease) in net assets NET ASSETS: Beginning of year End of year* $ *Including undistributed (overdistributed) net investment income of $ $ – $ – $ $ $ See Notes to Financial Statements 49 DAVIS SERIES, INC. Notes to Financial Statements December 31, 2010 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Davis Series, Inc. (a Maryland corporation) (“Company”), is registered under the Investment Company Act of 1940 (“40 Act”) as amended, as an open-end management investment company.Davis Opportunity Fund, Davis Government Bond Fund, Davis Government Money Market Fund, Davis Financial Fund, and Davis Appreciation & Income Fund are diversified under the 40 Act.Davis Real Estate Fund is non-diversified under the 40 Act.The Company operates as a series issuing shares of common stock in the following six funds (collectively “Funds”): Davis Opportunity Fund seeks to achieve long-term growth of capital.It invests primarily in common stocks and other equity securities, and may invest in both domestic and foreign issuers. Davis Government Bond Fund seeks to achieve current income.It invests in debt securities which are obligations of, or which are guaranteed by, the U.S. Government, its agencies or instrumentalities. Davis Government Money Market Fund seeks to achieve as high a level of current income as is consistent with the principle of preservation of capital and maintenance of liquidity. The Fund is a money market fund that seeks to preserve the value of your investment at $1.00 per share.There can be no guarantee that the Fund will be successful in maintaining a $1.00 share price. It invests exclusively in U.S. Treasury securities, U.S. Government securities, U.S. Government agency securities, U.S. Government agency mortgage securities (collectively “U.S. Government Securities”), and repurchase agreements collateralized by U.S. Government Securities. The Fund seeks to maintain liquidity and preserve capital by carefully monitoring the maturity of its investments.The Fund’s portfolio maintains a dollar-weighted average maturity of sixty days or less. Davis Financial Fund seeks to achieve long-term growth of capital.It invests primarily in common stocks and other equity securities, and will concentrate investments in companies principally engaged in the banking, insurance, and financial service industries. Davis Appreciation & Income Fund seeks to achieve total return through a combination of growth and income.Under normal circumstances, the Fund invests in a diversified portfolio of convertible securities, common and preferred stock, and fixed income securities.It may invest in lower rated bonds commonly known as “junk bonds”.The Fund may hold securities in default, and is not obligated to dispose of securities whose issuers or underlying obligors subsequently default.As of December 31, 2010, the value of defaulted securities amounted to $681,625 (cost: $9,921,191) or 0.15% of the Fund’s net assets. Davis Real Estate Fund seeks to achieve total return through a combination of growth and income.It invests primarily in securities of companies principally engaged in or related to the real estate industry or which own significant real estate assets or which primarily invest in real estate financial instruments. Because of the risk inherent in any investment program, the Company cannot ensure that the investment objective of any of its series will be achieved. The Company accounts separately for the assets, liabilities, and operations of each Fund.Each Fund offers shares in four classes, Class A, Class B, Class C, and Class Y.Class A shares are sold with a front-end sales charge, except for shares of the Davis Government Money Market Fund, which are sold at net asset value.Class B and C shares are sold at net asset value and may be subject to a contingent deferred sales charge upon redemption. Class Y shares are sold at net asset value and are not subject to any contingent deferred sales charge.Class Y shares are only available to certain qualified investors.Income, expenses (other than those attributable to a specific class), and gains and losses are allocated daily to each class of shares based upon the relative proportion of net assets represented by each class.Operating expenses directly attributable to a specific class, such as distribution and transfer agent fees, are charged against the operations of that class.All expenses for Davis Government Money Market Fund are allocated evenly across all classes of shares based upon the relative portion of net assets represented by each class. All classes have identical rights with respect to voting (exclusive of each class’ distribution arrangement), liquidation, and distributions.The following is a summary of significant accounting policies followed by the Funds in the preparation of their financial statements. 50 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2010 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Security Valuation - The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M.Eastern time, on each day the Exchange is open for business. Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation.Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices.Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Funds’ assets are valued.Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value. Securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Davis Advisors” or “Adviser”), the Funds’ investment adviser, identifies as a significant event occurring before the Funds’ assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value.The value of short-term securities originally purchased with maturities greater than 60 days, are valued at market value.For Davis Government Money Market Fund, in compliance with Rule 2a-7 of the 40 Act, securities are valued at amortized cost, which approximates market value.These valuation procedures are reviewed and subject to approval by the Board of Directors. Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.Money market securities are valued using amortized cost, in accordance with rules under the 40 Act.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. 51 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2010 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Value Measurements – (Continued) The following is a summary of the inputs used as of December 31, 2010 in valuing each Fund’s investments carried at value: Investments in Securities at Value Davis Davis Davis Davis Government Davis Appreciation Davis Opportunity Government Money Market Financial & Income Real Estate Fund Bond Fund Fund Fund Fund Fund Valuation inputs Level 1 – Quoted prices: Equity securities: Consumer discretionary $ $ – $ – $ – $ $ Consumer staples – Energy – – – Financials – – Health care – Industrials – – Information technology – Materials – Telecommunication services – Utilities – Total Level 1 – – Level 2 – Other Significant Observable Inputs: Debt securities issued by U.S. Treasuries and U.S. Government corporations and agencies: Long-term – Short-term – Convertible debt securities – Corporate debt securities – Equity securities: Financials – – – Industrials – Short-term securities Total Level 2 Level 3 – Significant Unobservable Inputs: Equity securities: Financials – Total $ Level 2 to Level 1 Transfers*: Consumer discretionary $ $ – $ – $ – $ – $ – Consumer staples – Financials – Industrials – Total $ $ – $ – $ $ – $ – *Application of fair value procedures for securities traded on foreign markets triggered transfers between Level 1 and Level 2 assets during the year ended December 31, 2010. 52 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2010 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Value Measurements – (Continued) The following table reconciles the valuation of assets in which significant unobservable inputs (Level 3) were used in determining fair value for the year ended December 31, 2010: Davis Financial Fund Investment Securities: Beginning balance $ – Unrealized depreciation Net purchases (sales) 4,389,853 Ending balance $ 2,853,406 The cost of purchases and the proceeds from sales may include securities received or delivered through corporate actions or exchanges.Realized and unrealized gains (losses) are included in the related amounts on investments in the Statement of Operations. Master Repurchase Agreements - The Funds, along with other affiliated funds, may transfer uninvested cash balances into one or more master repurchase agreement accounts.These balances are invested in one or more repurchase agreements, secured by U.S. Government securities.A custodian bank holds securities pledged as collateral for repurchase agreements until the agreements mature.Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Currency Translation - The market values of all assets and liabilities denominated in foreign currencies are recorded in the financial statements after translation to the U.S. Dollar based upon the mean between the bid and offered quotations of the currencies against U.S. Dollars on the date of valuation.The cost basis of such assets and liabilities is determined based upon historical exchange rates.Income and expenses are translated at average exchange rates in effect as accrued or incurred. Foreign Currency- The Funds may enter into forward purchases or sales of foreign currencies to hedge certain foreign currency denominated assets and liabilities against declines in market value relative to the U.S. Dollar.Forward currency contracts are marked-to-market daily and the change in market value is recorded by the Funds as an unrealized gain or loss.When the forward currency contract is closed, the Funds record a realized gain or loss equal to the difference between the value of the forward currency contract at the time it was opened and value at the time it was closed.Investments in forward currency contracts may expose the Funds to risks resulting from unanticipated movements in foreign currency exchange rates or failure of the counter-party to the agreement to perform in accordance with the terms of the contract. Reported net realized foreign exchange gains or losses arise from the sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds’ books, and the U.S. Dollar equivalent of the amounts actually received or paid.Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments in securities at fiscal year end, resulting from changes in the exchange rate.The Funds include foreign currency gains and losses realized on the sale of investments together with market gains and losses on such investments in the Statements of Operations. 53 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2010 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Federal Income Taxes- It is each Fund’s policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies, and to distribute substantially all of its taxable income, including any net realized gains on investments not offset by loss carryovers, to shareholders.Therefore, no provision for federal income tax is required.Davis Opportunity Fund and Davis Government Money Market Fund incurred a 2009 excise tax liability of $41,926 and $2,480, respectively, during the year ended December 31, 2010. The Adviser has analyzed the Funds’ tax positions taken on federal and state income tax returns for all open tax years and has concluded that as of December 31, 2010, no provision for income tax would be required in the Funds’ financial statements related to these tax positions.The Funds’ federal and state (Arizona and Maryland) income and federal excise tax returns for tax years for which the applicable statutes of limitations have not expired are subject to examination by the Internal Revenue Service and state departments of revenue.The earliest tax year that remains subject to examination by these jurisdictions is 2007. At December 31, 2010, each Fund had available for federal income tax purposes unused capital loss carryforwards and post October 2010 capital losses as follows: Capital Loss Carryforwards Davis Davis Davis Davis Appreciation Davis Opportunity Government Financial & Income Real Estate Fund Bond Fund Fund Fund Fund Expiring 12/31/2011 $ – $ $ – $ – $ – 12/31/2012 – 12/31/2013 – 12/31/2014 – 12/31/2015 – 12/31/2016 – – 12/31/2017 12/31/2018 – – – Total $ Utilized in 2010 $ $ – $ $ – $ Post October 2010 Capital Losses (expiring 12/31/2019) Davis Government Bond Fund $ The Regulated Investment Company Modernization Act of 2010 (the “Act”) was enacted on December 22, 2010. The Act makes changes to several tax rules impacting the Funds.In general, the provisions of the Act will be effective for the Funds’ fiscal year ending December 31, 2011. Although the Act provides several benefits,including the unlimited carryforward of future capital losses, there may be a greater likelihood that all or a portion ofeach Fund’s pre-enactment capital loss carryforwards may expire without being utilized due to the fact that post-enactment capital losses get utilized before pre-enactment capital loss carryforwards.Relevant information regarding the impact of the Act on the Funds, if any, will be contained within the “Federal Income Taxes” section of the Notes to Financial Statements for the fiscal year ending December 31, 2011. Securities Transactions and Related Investment Income- Securities transactions are accounted for on the trade date (date the order to buy or sell is executed) with realized gain or loss on the sale of securities being determined based upon identified cost.Dividend income is recorded on the ex-dividend date.Dividend income from REIT securities may include return of capital.Upon notification from the issuer, the amount of the return of capital is reclassified to adjust dividend income, reduce the cost basis, and/or adjust realized gain/loss.Interest income, which includes accretion of discount and amortization of premium, is accrued as earned. 54 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2010 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Dividends and Distributions to Shareholders - Dividends and distributions to shareholders are recorded on the ex-dividend date.Net investment income (loss), net realized gains (losses), and net unrealized appreciation (depreciation) on investments may differ for financial statement and tax purposes primarily due to differing treatments of wash sales, paydowns on fixed income securities, foreign currency transactions, net operating losses, passive foreign investment company shares, partnership income, and distributions from real estate investment trusts.The character of dividends and distributions made during the fiscal year from net investment income and net realized securities gains may differ from their ultimate characterization for federal income tax purposes.Also, due to the timing of dividends and distributions, the fiscal year in which amounts are distributed may differ from the fiscal year in which income or realized gain was recorded by the Funds.The Funds adjust certain components of capital to reflect permanent differences between financial statement amounts and net income and realized gains/losses determined in accordance with income tax rules.Accordingly, during the year ended December 31, 2010, for Davis Opportunity Fund, amounts have been reclassified to reflect an increase in undistributed net investment income of $2,338,465, an increase in accumulated net realized losses from investments and foreign currency transactions of $2,296,586, and a decrease in paid in capital of $41,879; for Davis Government Bond Fund, amounts have been reclassified to reflect a decrease in overdistributed net investment income of $983,824 and a corresponding increase in accumulated net realized losses from investment transactions; for Davis Financial Fund, amounts have been reclassified to reflect an increase in undistributed net investment income of $1,684,236, a decrease in accumulated net realized gains from investments and foreign currency transactions of $34,436,720, and an increase in paid in capital of $32,752,484; for Davis Appreciation & Income Fund, amounts have been reclassified to reflect an increase in accumulated net realized losses from investments of $2,364,890 and a corresponding increase in paid in capital. The Funds’ net assets have not been affected by these reclassifications. The tax character of distributions paid during the years ended December 31, 2010 and 2009 was as follows: Ordinary Income Long-Term Capital Gain Return of Capital Total Davis Opportunity Fund $ $ – $ – $ – – Davis Government Bond Fund – Davis Government Money Market Fund – Davis Financial Fund – Davis Appreciation & Income Fund – Davis Real Estate Fund – As of December 31, 2010, the components of distributable earnings (accumulated losses) on a tax basis were as follows: Davis Opportunity Fund Davis Government Bond Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Undistributed net investment income $ Accumulated net realized losses from investments and foreign currency transactions (145,842,740) (5,429,375) (20,933,841) (121,067,700) (161,272,105) Net unrealized appreciation on investments 109,844,124 1,243,678 203,487,462 39,020,836 56,746,598 Total $ $ (4,181,050) $ 186,735,497 $ (81,991,322) $ (102,973,442) 55 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2010 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Indemnification - Under the Funds’ organizational documents, their officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the Funds.In addition, some of the Funds’ contracts with their service providers contain general indemnification clauses.The Funds’ maximum exposure under these arrangements is unknown since the amount of any future claims that may be made against the Funds cannot be determined and the Funds have no historical basis for predicting the likelihood of any such claims. Use of Estimates in Financial Statements- In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of income and expenses during the reporting period.Actual results may differ from these estimates. Directors Fees and Expenses - The Funds set up a Rabbi Trust to provide for the deferred compensation plan for Independent Directors that enables them to elect to defer receipt of all or a portion of annual fees they are entitled to receive. The value of an eligible Director’s account is based upon years of service and fees paid to each Director during the years of service. The amount paid to the Director by the Trust under the plan will be determined based upon the performance of the Davis Funds in which the amounts are invested. Unfunded Capital Commitments - Unfunded capital commitments represent agreements which obligate a fund to meet capital calls in the future.Payment would be made when a capital call is requested.Capital calls can only be made if and when certain requirements have been fulfilled; thus, the timing and the amount of such capital calls cannot readily be determined.Unfunded capital commitments are recorded when capital calls are requested.As of December 31, 2010, unfunded capital commitments in Davis Financial Fund amounted to $9,310,147. NOTE 2 - PURCHASES AND SALES OF SECURITIES The cost of purchases and proceeds from sales of investment securities (excluding short-term securities) during the year ended December 31, 2010 were as follows: Davis Davis Davis Davis Appreciation Davis Opportunity Government Financial & Income Real Estate Fund Bond Fund Fund Fund Fund Cost of purchases $ Proceeds of sales 56 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2010 NOTE 3 - INVESTMENT ADVISORY FEES AND OTHER TRANSACTIONS WITH AFFILIATES Advisory fees are paid monthly to the Adviser.The annual rate for each of the Davis Opportunity Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund is 0.55% of the average net assets.The annual rate for the Davis Government Bond Fund is 0.30% of the average net assets. The annual rate for the Davis Government Money Market Fund is 0.50% of the first $250 million of average net assets, 0.45% of the next $250 million, and 0.40% of average net assets in excess of $500 million.The Adviser agrees to waive some or all of its advisory fees and to reimburse expenses to the extent necessary so that the Fund’s investment income will not be less than zero until May 1, 2011.During the year ended December 31, 2010, such waivers and reimbursements amounted to $1,358,706. Boston Financial Data Services, Inc. (“BFDS”) is the Funds’ primary transfer agent.The Adviser is also paid for certain transfer agent services.The fee paid to the Adviser for these services for the year ended December 31, 2010 for the Davis Opportunity Fund, Davis Government Bond Fund, Davis Government Money Market Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund amounted to $48,786, $14,714, $17,175, $72,394, $44,806, and $40,944, respectively.State Street Bank and Trust Company (“State Street Bank”) is the Funds’ primary accounting provider.Fees for such services are included in the custodian fee as State Street Bank also serves as the Funds’ custodian.The Adviser is also paid for certain accounting services.The fee paid to the Adviser for these services for the year ended December 31, 2010 for the Davis Opportunity Fund, Davis Government Bond Fund, Davis Government Money Market Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund amounted to $7,500, $3,000, $5,502,$8,748, $6,504,and $4,500, respectively.Certain directors and officers of the Funds are also directors and officers of the general partner of the Adviser. Davis Selected Advisers-NY, Inc. (“DSA-NY”), a wholly-owned subsidiary of the Adviser, acts as sub-adviser to the Funds.DSA-NY performs research and portfolio management services for the Funds under a Sub-Advisory Agreement with the Adviser.The Funds pay no fees directly to DSA-NY. NOTE 4 - EXPENSES PAID INDIRECTLY Under an agreement with State Street Bank, custodian fees are reduced for earnings on cash balances maintained at the custodian by the Funds. Such reductions amounted to $378, $3, $39, $18, $76, and $3 for the Davis Opportunity Fund, Davis Government Bond Fund, Davis Government Money Market Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund, respectively, during the year ended December 31, 2010. 57 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2010 NOTE 5 - CAPITAL STOCK At December 31, 2010, there were 10 billion shares of capital stock ($0.01 par value per share) authorized, of which 550 million shares each are designated to the Davis Opportunity Fund, Davis Government Bond Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund, and 4.2 billion shares are designated to the Davis Government Money Market Fund. Transactions in capital stock were as follows: Class A Year ended December 31, 2010 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold 1,536,876 12,274,253 493,101,326 2,297,399 2,385,567 1,432,227 Shares issued in reinvestment of distributions 167,725 431,947 71,770 77,720 133,215 157,969 1,704,601 12,706,200 493,173,096 2,375,119 2,518,782 1,590,196 Shares redeemed* Net increase (decrease) 2,189,908 31,629,598 Proceeds from shares sold $ 31,137,838 $ 69,518,698 $ 493,101,326 $ 68,223,609 $ 60,264,692 $ 30,834,017 Proceeds from shares issued in reinvestment of distributions 3,549,074 2,448,085 71,770 2,388,330 3,442,223 3,462,309 34,686,912 71,966,783 493,173,096 70,611,939 63,706,915 34,296,326 Cost of shares redeemed* Net increase (decrease) $ $ 12,429,430 $ 31,629,598 $ $ $ * Includes a redemption as a result of an in-kind transfer of securities for Davis Financial Fund (see Note 9 of the Notes to Financial Statements). Class A Year ended December 31, 2009 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold 2,541,205 10,003,448 490,192,494 3,779,450 2,044,107 2,318,057 Shares issued in reinvestment of distributions 57,859 522,251 872,174 18,948 181,514 196,560 2,599,064 10,525,699 491,064,668 3,798,398 2,225,621 2,514,617 Shares redeemed Net increase (decrease) 1,523,351 Proceeds from shares sold $ 41,481,623 $ 56,639,743 $ 490,192,494 $ 83,479,766 $ 38,353,766 $ 34,092,824 Proceeds from shares issued in reinvestment of distributions 1,150,228 2,959,875 872,174 539,583 3,712,634 2,675,552 42,631,851 59,599,618 491,064,668 84,019,349 42,066,400 36,768,376 Cost of shares redeemed Net increase (decrease) $ $ 8,602,758 $ 58 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2010 NOTE 5 - CAPITAL STOCK – (CONTINUED) Class B Year ended December 31, 2010 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold Shares issued in reinvestment of distributions – Shares redeemed Net decrease Proceeds from shares sold $ Proceeds from shares issued in reinvestment of distributions – Cost of shares redeemed Net decrease $ Class B Year ended December 31, 2009 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold Shares issued in reinvestment of distributions – – Shares redeemed Net decrease Proceeds from shares sold $ Proceeds from shares issued in reinvestment of distributions – – Cost of shares redeemed Net decrease $ 59 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2010 NOTE 5 - CAPITAL STOCK – (CONTINUED) Class C Year ended December 31, 2010 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold 318,727 2,832,791 7,393,271 384,075 394,449 176,276 Shares issued in reinvestment of distributions 33,520 108,367 3,619 – 22,695 10,699 352,247 7,396,890 384,075 417,144 186,975 Shares redeemed Net decrease Proceeds from shares sold $ 5,867,026 $ 16,070,333 $ 7,393,271 $ 10,055,476 $ 10,051,523 $ 3,843,946 Proceeds from shares issued in reinvestment of distributions 639,573 614,427 3,619 – 592,560 234,328 6,506,599 16,684,760 7,396,890 10,055,476 10,644,083 4,078,274 Cost of shares redeemed Net decrease $ Class C Year ended December 31, 2009 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold 568,321 5,383,225 17,141,127 506,584 496,987 179,522 Shares issued in reinvestment of distributions – 147,757 80,409 – 41,422 17,069 568,321 5,530,982 17,221,536 506,584 538,409 196,591 Shares redeemed Net increase (decrease) 275,435 Proceeds from shares sold $ 8,579,004 $ 30,496,325 $ 17,141,127 $ 10,057,264 $ 9,405,139 $ 2,820,892 Proceeds from shares issued in reinvestment of distributions – 837,568 80,409 – 857,125 227,557 8,579,004 31,333,893 17,221,536 10,057,264 10,262,264 3,048,449 Cost of shares redeemed Net increase (decrease) $ $ 1,560,325 $ 60 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2010 NOTE 5 - CAPITAL STOCK – (CONTINUED) Class Y Year ended December 31, 2010 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold 6,734,815 1,177,828 2,468,855 554,282 533,653 394,630 Shares issued in reinvestment of distributions 95,890 16,014 447 4,859 19,052 14,942 6,830,705 1,193,842 2,469,302 559,141 552,705 409,572 Shares redeemed* Net increase (decrease) 4,115,885 72,020 1,996,509 119,823 Proceeds from shares sold $ 143,906,979 $ 6,718,043 $ 2,468,855 $ 16,501,316 $ 13,351,234 $ 8,481,571 Proceeds from shares issued in reinvestment of distributions 2,087,506 91,412 447 152,674 491,768 332,033 145,994,485 6,809,455 2,469,302 16,653,990 13,843,002 8,813,604 Cost of shares redeemed* Net increase (decrease) $ 88,769,912 $ 405,901 $ 1,996,509 $ 3,934,801 $ $ * Includes a redemption as a result of an in-kind transfer of securities for Davis Appreciation & Income Fund (see Note 9 of the Notes to Financial Statements). Class Y Year ended December 31, 2009 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold 2,365,816 883,870 130,867 250,077 302,545 323,839 Shares issued in reinvestment of distributions 24,730 12,136 383 973 45,493 29,536 2,390,546 896,006 131,250 251,050 348,038 353,375 Shares redeemed Net increase (decrease) 845,601 246,121 82,119 Proceeds from shares sold $ 39,245,500 $ 5,043,877 $ 130,867 $ 6,251,031 $ 5,828,478 $ 4,522,877 Proceeds from shares issued in reinvestment of distributions 505,740 69,268 383 28,299 927,169 402,591 39,751,240 5,113,145 131,250 6,279,330 6,755,647 4,925,468 Cost of shares redeemed Net increase (decrease) $ 14,161,637 $ 1,407,905 $ $ 2,459,346 $ $ NOTE 6 - BANK BORROWINGS Each Fund may borrow up to 5% of its assets from a bank to purchase portfolio securities, or for temporary and emergency purposes.The purchase of securities with borrowed funds creates leverage in the Fund.Each Fund has entered into an agreement, which enables it to participate with certain other funds managed by the Adviser in an unsecured line of credit with a bank, which permits borrowings up to $50 million, collectively.Interest is charged based on its borrowings, at a rate equal to the higher of the Federal Funds Rate or the Overnight Libor Rate, plus 1.25%.At December 31, 2010, Davis Financial Fund had no borrowings outstanding.For the year ended December 31, 2010, the average daily loan balance was $747,514 at an average interest rate of 1.48%.Davis Financial Fund had gross borrowings and gross repayments of $57,168,400 during the year ended December 31, 2010.The maximum amount of borrowings outstanding at any month end was $4,802,000 during the year ended December 31, 2010.Davis Opportunity Fund, Davis Government Bond Fund, Davis Government Money Market Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund had no borrowings during the year ended December 31, 2010. 61 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2010 NOTE 7 - DISTRIBUTION AND UNDERWRITING FEES Class A Shares of the Davis Opportunity Fund, Davis Government Bond Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund - Class A shares of the Funds are sold at net asset value plus a sales charge and are redeemed at net asset value. Davis Distributors, LLC, the Funds’ Underwriter (“Underwriter” or “Distributor”) received commissions earned on sales of Class A shares of the Funds (other than Davis Government Money Market Fund) of which a portion was retained by the Underwriter and the remaining was re-allowed to investment dealers. The Underwriter is reimbursed for amounts paid to dealers as a service fee or commissions with respect to Class A shares sold by dealers, which remain outstanding during the period. The service fee is paid at the annual rate up to 1/4 of 1.00% of the average net assets maintained by the responsible dealers. Year ended December 31, 2010 Davis Davis Davis Davis Appreciation Davis Opportunity Government Financial & Income Real Estate Fund Bond Fund Fund Fund Fund Commissions retained by Underwriter $ Commissions re-allowed to investment dealers Total commissions earned on sales of Class A shares $ Class A service fee $ Class B Shares of the Davis Opportunity Fund, Davis Government Bond Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund - Class B shares of the Funds are sold at net asset value and are redeemed at net asset value.A contingent deferred sales charge may be assessed on shares redeemed within six years of purchase. Each of the Funds (other than Davis Government Money Market Fund) pays the Distributor a distribution fee on Class B shares at an annual rate equal to the lesser of 1.25% of the average daily net asset value of the Class B shares or the maximum amount provided by applicable rule or regulation of the Financial Industry Regulatory Authority, Inc. (“FINRA”), which currently is 1.00%.The Funds pay the distribution fee on Class B shares in order: (i) to pay the Distributor commissions on Class B shares which have been sold and (ii) to enable the Distributor to pay service fees on Class B shares which have been sold. Commission advances by the Distributor on the sale of Class B shares are re-allowed to qualified selling dealers. A contingent deferred sales charge is imposed upon redemption of certain Class B shares of the Funds within six years of the original purchase. The charge is a declining percentage starting at 4.00% of the lesser of net asset value of the shares redeemed or the total cost of such shares. Year ended December 31, 2010 Davis Davis Davis Davis Appreciation Davis Opportunity Government Financial & Income Real Estate Fund Bond Fund Fund Fund Fund Distribution Plan Payments: Distribution fees $ Service fees Commission advances by the Distributor on the sale of Class B shares Contingent deferred sales charges received by the Distributor from Class B shares 62 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2010 NOTE 7 - DISTRIBUTION AND UNDERWRITING FEES – (CONTINUED) Class C Shares of the Davis Opportunity Fund, Davis Government Bond Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund - Class C shares of the Funds are sold at net asset value and are redeemed at net asset value.A contingent deferred sales charge may be assessed on shares redeemed within the first year of purchase. Each of the Funds (other than Davis Government Money Market Fund) pays the Distributor a distribution fee on Class C shares at an annual rate equal to the lesser of 1.25% of the average daily net asset value of the Class C shares or the maximum amount provided by applicable rule or regulation of the FINRA, which currently is 1.00%.The Funds pay the distribution fee on Class C shares in order: (i) to pay the Distributor commissions on Class C shares which have been sold and (ii) to enable the Distributor to pay service fees on Class C shares which have been sold. Commission advances by the Distributor on the sale of Class C shares are re-allowed to qualified selling dealers. A contingent deferred sales charge of 1.00% is imposed upon redemption of certain Class C shares of the Funds within the first year of the original purchase. Year ended December 31, 2010 Davis Davis Davis Davis Appreciation Davis Opportunity Government Financial & Income Real Estate Fund Bond Fund Fund Fund Fund Distribution Plan Payments: Distribution fees $ 879,335 $ 223,713 Service fees 293,112 97,882 Commission advances by the Distributor on the sale of Class C shares 35,560 35,116 88,187 45,083 20,440 Contingent deferred sales charges received by the Distributor from Class C shares 9,250 7,470 3,455 Davis Government Money Market Fund - All classes of shares of the Davis Government Money Market Fund are sold to investors at net asset value. The shareholders of the Davis Government Money Market Fund have adopted a Distribution expense plan in accordance with Rule 12b-1, which does not provide for any amounts to be paid directly to the Distributor as either compensation or reimbursement for distributing shares of the Fund, but does authorize the use of the advisory fee to the extent such fee may be considered to be indirectly financing any activity or expense which is primarily intended to result in the sale of Fund shares. NOTE 8 - RESTRICTED SECURITIES Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale.They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities in Davis Opportunity Fund amounted to $24,539,375 or 3.98% of the Fund’s net assets as of December 31, 2010.The aggregate value of restricted securities in Davis Financial Fund amounted to $40,657,751 or 6.88% of the Fund’s net assets as of December 31, 2010. Information regarding restricted securities is as follows: Fund Security Acquisition Date Shares/Units Cost per Share/Unit Valuation per Share/Unit as of December 31, 2010 Davis Opportunity Fund Oaktree Capital Group LLC, Class A 05/21/07 $ $ Davis Financial Fund Oaktree Capital Group LLC, Class A 05/21/07 $ $ Davis Financial Fund RHJ International, 144A 06/04/07 $ $ Davis Financial Fund SKBHC Holdings LLC 11/08/10 $ $ 63 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) December 31, 2010 NOTE 9 - IN-KIND REDEMPTION During the year ended December 31, 2010, Davis Financial Fund Class A shareholders redeemed 2,565,515 shares in exchange for portfolio securities valued at $80,121,022.Davis Financial Fund realized a gain of $32,752,484. During the year ended December 31, 2010, Davis Appreciation & Income Fund Class Y shareholders redeemed 863,798 shares in exchange for portfolio securities valued at $21,232,149.Davis Appreciation & Income Fund realized a gain of $2,364,890. These gains are not taxable to the Funds for federal income tax purposes. 64 DAVIS SERIES, INC. The following financial information represents selected data for each share of capital stock outstanding throughout each period: Income (Loss) from Investment Operations Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gains (Losses) Total from Investment Operations Davis Opportunity Fund Class A: Year ended December 31, 2010 $20.08 $0.24d Year ended December 31, 2009 $13.92 $0.09d Year ended December 31, 2008 $25.19 $0.09d $(11.35) $(11.26) Year ended December 31, 2007 $27.52 $0.05d Year ended December 31, 2006 $24.29 $–d,e Davis Opportunity Fund Class B: Year ended December 31, 2010 $17.21 $0.05d Year ended December 31, 2009 $12.00 $(0.05)d Year ended December 31, 2008 $21.89 $(0.07)d Year ended December 31, 2007 $24.17 $(0.15)d Year ended December 31, 2006 $21.44 $(0.18)d Davis Opportunity Fund Class C: Year ended December 31, 2010 $18.10 $0.07d Year ended December 31, 2009 $12.60 $(0.03)d Year ended December 31, 2008 $22.97 $(0.05)d $(10.32) $(10.37) Year ended December 31, 2007 $25.27 $(0.15)d Year ended December 31, 2006 $22.37 $(0.18)d Davis Opportunity Fund Class Y: Year ended December 31, 2010 $20.65 $0.30d Year ended December 31, 2009 $14.31 $0.15d Year ended December 31, 2008 $25.94 $0.17d $(11.73) $(11.56) Year ended December 31, 2007 $28.29 $0.13d Year ended December 31, 2006 $24.95 $0.07d Davis Government Bond Fund Class A: Year ended December 31, 2010 $0.15 Year ended December 31, 2009 $0.18 Year ended December 31, 2008 $0.19 Year ended December 31, 2007 $0.21 Year ended December 31, 2006 $0.18 Davis Government Bond Fund Class B: Year ended December 31, 2010 $0.10 Year ended December 31, 2009 $0.13 Year ended December 31, 2008 $0.15 Year ended December 31, 2007 $0.17 Year ended December 31, 2006 $0.14 Davis Government Bond Fund Class C: Year ended December 31, 2010 $0.10 Year ended December 31, 2009 $0.13 Year ended December 31, 2008 $0.15 Year ended December 31, 2007 $0.17 Year ended December 31, 2006 $0.14 65 Financial Highlights Dividends and DistributionsRatios to Average Net Assets Dividends from Net Investment Income Distributions from Realized Gains Return of Capital Total Distributions Net Asset Value, End of Period Total Returna Net Assets, End of Period (in thousands) Gross Expense Ratio Net Expense Ratiob Net Investment Income (Loss) Ratio Portfolio Turnoverc $– $– $22.57 13.92%h $296,880 1.05% 1.05% 1.18% 24% $– $– $20.08 44.81% $319,877 1.17% 1.17% 0.56% 24% $– $– $13.92 (44.71)% $266,525 1.15% 1.15% 0.47% 29% $– $25.19 (1.42)% $676,995 1.06% 1.06% 0.16% 37% $– $27.52 17.59% $680,181 1.10% 1.10% (0.02)% 40% $– $– $19.34 12.91%h $19,593 1.99% 1.99% 0.24% 24% $– $– $– $– $17.21 43.42% $23,525 2.11% 2.11% (0.38)% 24% $– $– $– $– $12.00 (45.18)% $21,951 2.00% 2.00% (0.38)% 29% $– $– $21.89 (2.15)% $60,386 1.85% 1.85% (0.63)% 37% $– $24.17 16.60% $81,788 1.88% 1.88% (0.80)% 40% $– $– $20.34 13.06%h $116,235 1.84% 1.84% 0.39% 24% $– $– $– $– $18.10 43.65% $131,972 1.96% 1.96% (0.23)% 24% $– $– $– $– $12.60 (45.15)% $119,676 1.91% 1.91% (0.29)% 29% $– $– $22.97 (2.14)% $287,054 1.81% 1.81% (0.59)% 37% $– $25.27 16.70% $260,254 1.84% 1.84% (0.76)% 40% $– $– $23.22 14.31%h $183,554 0.75% 0.75% 1.48% 24% $– $– $20.65 45.31% $78,231 0.81% 0.81% 0.92% 24% $– $– $14.31 (44.54)% $42,119 0.85% 0.85% 0.77% 29% $– $25.94 (1.13)% $78,537 0.78% 0.78% 0.44% 37% $– $28.29 17.91% $68,591 0.81% 0.81% 0.27% 40% $– $– 1.95% $112,118 0.75% 0.75% 2.00% 33% $– $– 3.37% $100,617 0.72% 0.72% 2.78% 48% $– $– 4.38% $91,852 0.87% 0.87% 3.29% 67% $– $– 5.45% $27,224 1.03% 1.03% 3.95% 60% $– $– 3.73% $22,134 1.05% 1.05% 3.30% 65% $– $– 0.84% $14,021 1.65% 1.65% 1.10% 33% $– $– 2.42% $16,322 1.65% 1.65% 1.85% 48% $– $– 3.77% $16,442 1.69% 1.69% 2.47% 67% $– $– 4.49% $10,402 1.77% 1.77% 3.21% 60% $– $– 3.02% $14,058 1.76% 1.76% 2.59% 65% $– $– 1.10% $34,572 1.56% 1.56% 1.19% 33% $– $– 2.49% $40,882 1.58% 1.58% 1.92% 48% $– $– 3.63% $39,261 1.63% 1.63% 2.53% 67% $– $– 4.66% $14,754 1.75% 1.75% 3.23% 60% $– $– 2.78% 1.79% 1.79% 2.56% 65% 66 DAVIS SERIES, INC. The following financial information represents selected data for each share of capital stock outstanding throughout each period: Income (Loss) from Investment Operations Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gains (Losses) Total from Investment Operations Davis Government Bond Fund Class Y: Year ended December 31, 2010 $0.16 $0.12 Year ended December 31, 2009 $0.18 $0.19 Year ended December 31, 2008 $0.20 $0.25 Year ended December 31, 2007 $0.22 $0.29 Year ended December 31, 2006 $0.19 $0.21 Davis Government Money Market Fund Class A, B, C, & Y: Year ended December 31, 2010 $1.000 $–f $– $–f Year ended December 31, 2009 $1.000 $0.003 $– Year ended December 31, 2008 $1.000 $0.022 $– Year ended December 31, 2007 $1.000 $0.046 $– Year ended December 31, 2006 $1.000 $0.044 $– Davis Financial Fund Class A: Year ended December 31, 2010 $28.76 $0.23d $3.23 Year ended December 31, 2009 $19.72 $0.12d $9.08 Year ended December 31, 2008 $40.71 $0.16d $(19.02) $(18.86) Year ended December 31, 2007 $47.48 $0.20 $(2.36) Year ended December 31, 2006 $42.40 $0.04 Davis Financial Fund Class B: Year ended December 31, 2010 $24.79 $(0.08)d Year ended December 31, 2009 $17.17 $(0.11)d Year ended December 31, 2008 $36.03 $(0.14)d $(16.75) $(16.89) Year ended December 31, 2007 $42.82 $(0.20)d Year ended December 31, 2006 $38.83 $(0.33)d Davis Financial Fund Class C: Year ended December 31, 2010 $25.44 $(0.03)d Year ended December 31, 2009 $17.58 $(0.08)d Year ended December 31, 2008 $36.77 $(0.11)d $(17.11) $(17.22) Year ended December 31, 2007 $43.58 $(0.18)d Year ended December 31, 2006 $39.46 $(0.32)d Davis Financial Fund Class Y: Year ended December 31, 2010 $29.40 $0.25d Year ended December 31, 2009 $20.16 $0.14d Year ended December 31, 2008 $41.57 $0.20d $(19.44) $(19.24) Year ended December 31, 2007 $48.38 $0.28 Year ended December 31, 2006 $43.10 $0.11 Davis Appreciation & Income Fund Class A: Year ended December 31, 2010 $23.70 $0.40d Year ended December 31, 2009 $16.15 $0.38d Year ended December 31, 2008 $28.21 $0.54d $(12.06) $(11.52) Year ended December 31, 2007 $29.71 $0.61 Year ended December 31, 2006 $27.94 $0.68 67 Financial Highlights – (Continued) Dividends and Distributions Ratios to Average Net Assets Dividends from Net Investment Income Distributions from Realized Gains Return of Capital Total Distributions Net Asset Value, End of Period Total Returna Net Assets, End of Period (in thousands) Gross Expense Ratio Net Expense Ratiob Net Investment Income (Loss) Ratio Portfolio Turnoverc $(0.16) $– $– $(0.16) $5.66 2.11% $3,416 0.58% 0.58% 2.17% 33% $(0.18) $– $– $(0.18) $5.70 3.44% $3,032 0.64% 0.64% 2.86% 48% $(0.20) $– $– $(0.20) $5.69 4.43% $1,626 0.82% 0.82% 3.34% 67% $(0.22) $– $– $(0.22) $5.64 5.32% 0.99% 0.99% 3.99% 60% $(0.19) $– $– $(0.19) $5.57 3.86% 0.93% 0.93% 3.42% 65% $–f $– $– $–f 0.02% $320,687 0.61% 0.21% 0.02% NA $– $– 0.28% $299,642 0.63% 0.47% 0.30% NA $– $– 2.26% $395,211 0.57% 0.57% 2.30% NA $– $– 4.69% $596,446 0.55% 0.55% 4.59% NA $– $– 4.47% $558,107 0.56% 0.56% 4.41% NA $(0.23) $– $– $(0.23) 11.25% $487,948 0.95% 0.95% 0.79% 2% $(0.04) $– $– $(0.04) $28.76 46.02%g $584,626 1.05% 1.05% 0.51% 9% $(0.16) $– $(2.13) $19.72 (45.62)% $425,854 1.06% 1.06% 0.50% 9% $(0.10) $– $(4.41) $40.71 (5.31)% $740,235 0.97% 0.97% 0.44% 15% $– $– $(2.77) $47.48 18.74% $818,054 0.98% 0.98% 0.09% 4% $– $– $– $– $27.27 10.00% $11,103 2.07% 2.07% (0.33)% 2% $– $– $– $– $24.79 44.38%g $14,397 2.19% 2.19% (0.63)% 9% $– $– $(1.97) $17.17 (46.13)% $14,236 2.08% 2.08% (0.52)% 9% $– $– $(4.31) $36.03 (6.17)% $50,341 1.87% 1.87% (0.46)% 15% $– $– $(2.77) $42.82 17.65% $95,545 1.88% 1.88% (0.81)% 4% $– $– $– $– $28.05 10.26% $70,964 1.86% 1.86% (0.12)% 2% $– $– $– $– $25.44 44.71%g $74,530 1.95% 1.95% (0.39)% 9% $– $– $(1.97) $17.58 (46.09)% $58,474 1.94% 1.94% (0.38)% 9% $– $– $(4.31) $36.77 (6.10)% $87,216 1.83% 1.83% (0.42)% 15% $– $– $(2.77) $43.58 17.70% $96,478 1.85% 1.85% (0.78)% 4% $(0.26) $– $– $(0.26) $32.48 11.37% $20,989 0.86% 0.86% 0.88% 2% $(0.06) $– $– $(0.06) $29.40 46.13%g $15,478 0.95% 0.95% 0.61% 9% $(0.20) $– $(2.17) $20.16 (45.56)% $8,958 0.97% 0.97% 0.59% 9% $(0.17) $– $(4.48) $41.57 (5.15)% $8,844 0.84% 0.84% 0.57% 15% $– $– $(2.77) $48.38 18.90% $10,566 0.84% 0.84% 0.23% 4% $(0.40) $– $– $(0.40) $28.08 20.34% $317,324 0.94% 0.94% 1.58% 20% $(0.41) $– $– $(0.41) $23.70 49.68% $275,411 1.06% 1.06% 1.98% 15% $(0.54) $– $– $(0.54) $16.15 (41.43)% $227,940 1.07% 1.07% 2.24% 28% $(0.60) $– $(1.93) $28.21 1.30% $567,728 1.01% 1.01% 2.04% 23% $(0.64) $– $(2.43) $29.71 15.19% $393,888 1.06% 1.06% 2.35% 25% 68 DAVIS SERIES, INC. The following financial information represents selected data for each share of capital stock outstanding throughout each period: Income (Loss) from Investment Operations Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gains (Losses) Total from Investment Operations Davis Appreciation & Income Fund Class B: Year ended December 31, 2010 $0.16d Year ended December 31, 2009 $0.20d Year ended December 31, 2008 $0.33d $(11.92) $(11.59) Year ended December 31, 2007 $0.38d Year ended December 31, 2006 $0.45d Davis Appreciation & Income Fund Class C: Year ended December 31, 2010 $0.19d Year ended December 31, 2009 $0.23d Year ended December 31, 2008 $0.35d $(12.10) $(11.75) Year ended December 31, 2007 $0.38d Year ended December 31, 2006 $0.45d Davis Appreciation & Income Fund Class Y: Year ended December 31, 2010 $0.44d Year ended December 31, 2009 $0.44d Year ended December 31, 2008 $0.61d $(12.11) $(11.50) Year ended December 31, 2007 $0.72d Year ended December 31, 2006 Davis Real Estate Fund Class A: Year ended December 31, 2010 $0.30d Year ended December 31, 2009 $0.39d Year ended December 31, 2008 $0.42d $(14.70) $(14.28) Year ended December 31, 2007 $0.81d Year ended December 31, 2006 $0.61d $13.28 $13.89 Davis Real Estate Fund Class B: Year ended December 31, 2010 $0.08d Year ended December 31, 2009 $0.22d Year ended December 31, 2008 $0.21d $(14.63) $(14.42) Year ended December 31, 2007 $0.53d Year ended December 31, 2006 $0.38d $13.07 $13.45 Davis Real Estate Fund Class C: Year ended December 31, 2010 $0.12d Year ended December 31, 2009 $0.27d Year ended December 31, 2008 $0.24d $(14.79) $(14.55) Year ended December 31, 2007 $0.52d Year ended December 31, 2006 $0.44d $13.12 $13.56 Davis Real Estate Fund Class Y: Year ended December 31, 2010 $0.33d Year ended December 31, 2009 $0.46d Year ended December 31, 2008 $0.50d $(14.85) $(14.35) Year ended December 31, 2007 $0.92d Year ended December 31, 2006 $0.77 $13.37 $14.14 a Assumes hypothetical initial investment on the business day before the first day of the fiscal period, with all dividends and distributions reinvested in additional shares on the reinvestment date, and redemption at the net asset value calculated on the last business day of the fiscal period.Sales charges are not reflected in the total returns. b The ratios in this column reflect the impact, if any, of the reduction of expenses paid indirectly and of certain reimbursements and/or waivers from the Adviser. c The lesser of purchases or sales of portfolio securities for a period, divided by the monthly average of the market value of portfolio securities owned during the period.Securities with a maturity or expiration date at the time of acquisition of one year or less are excluded from the calculation. d Per share calculations were based on average shares outstanding for the period. 69 Financial Highlights – (Continued) Dividends and Distributions Ratios to Average Net Assets Dividends from Net Investment Income Distributions from Realized Gains Return of Capital Total Distributions Net Asset Value, End of Period Total Returna Net Assets, End of Period (in thousands) Gross Expense Ratio Net Expense Ratiob Net Investment Income (Loss) Ratio Portfolio Turnoverc $– $– 19.31% $18,850 1.85% 1.85% 0.67% 20% $– $– 48.28% $19,801 1.99% 1.99% 1.05% 15% $– $– (41.92)% $16,891 1.93% 1.93% 1.38% 28% $– 0.46% $44,099 1.84% 1.84% 1.21% 23% $– 14.20% $51,102 1.89% 1.89% 1.52% 25% $– $– 19.43% $85,427 1.76% 1.76% 0.76% 20% $– $– 48.36% $87,739 1.89% 1.89% 1.15% 15% $– $– (41.85)% $79,699 1.87% 1.87% 1.44% 28% $– 0.50% $169,456 1.80% 1.80% 1.25% 23% $– 14.22% $90,692 1.88% 1.87% 1.54% 25% $– $– 20.66% $30,878 0.73% 0.73% 1.79% 20% $– $– 50.05% 0.80% 0.80% 2.24% 15% $– $– (41.25)% $49,314 0.79% 0.79% 2.52% 28% $– 1.55% $105,327 0.75% 0.74% 2.31% 23% $– 15.49% $50,052 0.80% 0.80% 2.61% 25% $– $– 20.09% $246,372 1.11% 1.11% 1.36% 43% $– $– 31.72% $233,995 1.35% 1.35% 2.55% 64% (46.89)% $202,878 1.23% 1.23% 1.62% 44% $– (14.87)% $460,644 1.08% 1.08% 1.84% 46% $– 34.58% $573,375 1.09% 1.09% 1.37% 38% $– $– 18.73% 2.20% 2.20% 0.27% 43% $– $– 30.38% 2.46% 2.46% 1.44% 64% (47.41)% 2.13% 2.13% 0.72% 44% $– (15.52)% $24,872 1.87% 1.87% 1.05% 46% $– 33.50% $55,347 1.86% 1.86% 0.60% 38% $– $– 19.07% $30,034 1.92% 1.92% 0.55% 43% $– $– 30.70% $29,222 2.18% 2.18% 1.72% 64% (47.33)% $28,789 2.00% 2.00% 0.85% 44% $– (15.48)% $73,594 1.84% 1.84% 1.08% 46% $– 33.54% $119,093 1.84% 1.84% 0.62% 38% $– $– 20.52% $18,498 0.77% 0.77% 1.70% 43% $– $– 32.37% $25,947 0.92% 0.92% 2.98% 64% (46.75)% $29,282 0.89% 0.89% 1.96% 44% $– (14.58)% $57,995 0.75% 0.75% 2.17% 46% $– 34.98% $113,856 0.74% 0.74% 1.72% 38% e Less than $0.005 per share. f Less than $0.0005 per share. g Davis Financial Fund received a favorable class action settlement from a company that it no longer owns. This settlement had a material impact on the investment performance, adding approximately 1% to the Fund's total return in 2009. This was a one-time event that is unlikely to be repeated. h Davis Opportunity Fund made a favorable investment in an initial public offering (IPO), which had a material impact on the investment performance, adding approximately 2% to the Fund's total return in 2010. The rapid appreciation was an unusual occurrence and such performance may not continue in the future. See Notes to Financial Statements 70 DAVIS SERIES, INC. Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Directors of Davis Series, Inc.: We have audited the accompanying statements of assets and liabilities of Davis Opportunity Fund, Davis Government Bond Fund, Davis Government Money Market Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund (comprising the Davis Series, Inc.), including the schedules of investments, as of December 31, 2010, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Funds’ management.Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.Our procedures included confirmation of securities owned as of December 31, 2010, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Davis Opportunity Fund, Davis Government Bond Fund, Davis Government Money Market Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund as of December 31, 2010, the results of their operations for the year then ended, the changes in their net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. KPMG LLP Denver, Colorado February 22, 2011 71 DAVIS SERIES, INC. Fund Information Federal Income Tax Information (Unaudited) In early 2011, shareholders will receive information regarding all dividends and distributions paid to them by the Funds during the calendar year 2010.Regulations of the U.S. Treasury Department require the Funds to report this information to the Internal Revenue Service. The information and distributions reported herein may differ from the information reported as distributions taxable to certain shareholders for the calendar year 2010 with their 2010 Form 1099-DIV. The information is presented to assist shareholders in reporting distributions received from the Funds to the Internal Revenue Service.Because of the complexity of the federal regulations that may affect your individual tax return and the many variations in state and local regulations, we recommend that you consult your tax adviser for specific guidance. Each Fund designates the following amounts distributed during the calendar year ended December 31, 2010, as dividends eligible for the corporate dividends-received deduction and qualified dividend income. Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Income dividends $ Income qualifying for corporate dividends-received deduction $ $ – $ – $ $ $ 396,322 65% –% –% 100% 76% 9% Qualified dividend income $ $ – $ – $ $ $ 93% –% –% 100% 76% 11% Portfolio Proxy Voting Policies and Procedures The Funds have adopted Portfolio Proxy Voting Policies and Procedures under which the Funds vote proxies relating to securities held by the Funds.A description of the Funds’ Portfolio Proxy Voting Policies and Procedures is available (i) without charge, upon request, by calling the Funds toll-free at 1-800-279-0279, (ii) on the Funds’ website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. In addition, the Funds are required to file Form N-PX, with their complete proxy voting record for the 12 months ended June 30th, no later than August 31st of each year.The Funds’ Form N-PX filing is available (i) without charge, upon request, by calling the Funds toll-free at 1-800-279-0279, (ii) on the Funds’ website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. Form N-Q and Form N-MFP The Funds file their complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.In addition, Davis Government Money Market Fund files its complete schedule of portfolio holdings with the SEC for each month end on Form N-MFP.The Funds’ Form N-Q and Davis Government Money Market Fund’s Form N-MFP are available without charge, upon request, by calling 1-800-279-0279 or on the Funds’ website at www.davisfunds.com or on the SEC’s website at www.sec.gov.The Funds’ Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC, and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. 72 DAVIS SERIES, INC. Matters Submitted to a Vote of Shareholders (Unaudited) A special meeting of shareholders was held on November 18, 2010.The number of votes necessary to conduct the meeting and approve the proposal was obtained.The results of the votes of shareholders are listed below. Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund PROPOSAL Election of Directors Marc Blum For Withheld Christopher Davis For Withheld Andrew Davis For Withheld John Gates Jr. For Withheld Thomas Gayner For Withheld G. Bernard Hamilton For Withheld Samuel Iapalucci For Withheld Robert Morgenthau For Withheld Christian Sonne For Withheld Marsha Williams For Withheld 73 DAVIS SERIES, INC. Privacy Notice and Householding Privacy Notice While you generally will be dealing with a broker-dealer or other financial adviser, we may collect information about you from your account application and other forms that you may deliver to us.We use this information to process your requests and transactions; for example, to provide you with additional information about our Funds, to open an account for you, or to process a transaction.In order to service your account and execute your transactions, we may provide your personal information to firms that assist us in servicing your account, such as our transfer agent.We may also provide your name and address to one of our agents for the purpose of mailing to you your account statement and other information about our products and services.We require these outside firms and agents to protect the confidentiality of your information and to use the information only for the purpose for which the disclosure is made.We do not provide customer names and addresses to outside firms, organizations or individuals except in furtherance of our business relationship with you or as otherwise allowed by law. We restrict access to nonpublic personal information about you to those employees who need to know that information to provide products or services to you.We maintain physical, electronic and procedural safeguards that comply with federal standards to guard your personal information. Householding To avoid sending duplicate copies of materials to households, the Funds will mail only one copy of each prospectus, Annual and Semi-Annual Report to shareholders having the same last name and address on the Funds’ records.The consolidation of these mailings, called householding, benefits the Funds through reduced mailing expense.If you do not want the mailing of these documents to be combined with those to other members of your household, please contact the Davis Funds by phone at 1-800-279-0279.Individual copies of current prospectuses and reports will be sent to you within 30 days after the Funds receive your request to stop householding. 74 DAVIS SERIES, INC. Directors and Officers For the purposes of their service as directors to the Davis Funds, the business address for each of the directors is 2949 E. Elvira Road, Suite 101, Tucson, AZ 85756. Each Director serves until their retirement, resignation, death or removal. Subject to exceptions and exemptions, which may be granted by the Independent Directors, Directors must retire at the close of business on the last day of the calendar year in which the Director attains age seventy-four (74). Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Independent Directors Marc P. Blum (09/09/42) Director Director since 1986 Chief Executive Officer, World Total Return Fund, LLLP; of Counsel to Gordon, Feinblatt, Rothman, Hoffberger and Hollander, LLC (law firm). 13 Director, Legg Mason Investment Counsel & Trust Company N.A. (asset management company) and Rodney Trust Company (Delaware). John S. Gates, Jr. (08/02/53) Director Director since 2007 Chairman and Chief Executive Officer of PortaeCo LLC, a private investment company (beginning in 2006); Co-founder of CenterPoint Properties Trust (REIT); Co-chairman and Chief Executive Officer for 22 years (until 2006). 13 Director, DCT Industrial Trust (REIT); Chairman, Regional Transportation Authority. Thomas S. Gayner (12/16/61) Director/ Chairman Director since 2004 President and Chief Investment Officer, Markel Corporation (insurance company). 13 Director, Washington Post Co. (publishing company); Director, Colfax Corp. (engineering and manufacturer of pumps and fluid handling equipment). G. Bernard Hamilton (03/18/37) Director Director since 1978 Managing General Partner, Avanti Partners, L.P. (investment partnership), retired 2005. 13 none Samuel H. Iapalucci (07/19/52) Director Director since 2006 Former Executive Vice President and Chief Financial Officer, CH2M-HILL Companies, Ltd. (engineering). 13 Director, Trow Global Holdings Inc. (engineering & consulting). Robert P. Morgenthau (03/22/57) Director Director since 2002 Chairman, NorthRoad Capital Management, LLC (investment management firm) since June 2002. 13 none Christian R. Sonne (05/06/36) Director (retired 12/31/10) Director since 1990 General Partner, Tuxedo Park Associates (land holding and development firm). 13 none Marsha Williams (03/28/51) Director Director since 1999 Former Senior Vice President and Chief Financial Officer, Orbitz Worldwide, Inc. (travel-services provider) 2007-2010; former Executive Vice President and Chief Financial Officer, Equity Office Properties Trust (REIT). 13 Director, Modine Manufacturing, Inc. (heat transfer technology); Director, Chicago Bridge & Iron Company, N.V. (industrial construction and engineering); Director, Fifth Third Bancorp (diversified financial services). 75 DAVIS SERIES, INC. Directors and Officers – (Continued) Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Inside Directors* Andrew A. Davis (06/25/63) Director Director since 1997 President or Vice President of each Davis Fund and Selected Fund; President, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. 16 Director, Selected Funds (consisting of three portfolios) since 1998. Christopher C. Davis (07/13/65) Director Director since 1997 President or Vice President of each Davis Fund, Selected Fund, and Clipper Fund; Chairman, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser, including sole member of the Adviser’s general partner, Davis Investments, LLC; Employee of Shelby Cullom Davis & Co. (registered broker/dealer). 16 Director, Selected Funds (consisting of three portfolios) since 1998; Director, Washington Post Co. (publishing company). *Andrew A. Davis and Christopher C. Davis own partnership units (directly, indirectly, or both) of the Adviser and are considered to be “interested persons” of the Funds as defined in the Investment Company Act of 1940. Andrew A. Davis and ChristopherC. Davis are brothers. Officers Andrew A. Davis (born 06/25/63, Davis Funds officer since 1997). See description in the section on Inside Directors. Christopher C. Davis (born 07/13/65, Davis Funds officer since 1997). See description in the section on Inside Directors. Kenneth C. Eich (born 08/14/53, Davis Funds officer since 1997). Executive Vice President and Principal Executive Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Chief Operating Officer, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Douglas A. Haines (born 03/04/71, Davis Funds officer since 2004). Vice President, Treasurer, Chief Financial Officer, Principal Financial Officer, and Principal Accounting Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Director of Fund Accounting, Davis Selected Advisers, L.P. Sharra L. Haynes (born 09/25/66, Davis Funds officer since 1997). Vice President, Chief Compliance Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Chief Compliance Officer, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Thomas D. Tays (born 03/07/57, Davis Funds officer since 1997). Vice President and Secretary of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President, Chief Legal Officer and Secretary, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Arthur Don (born 09/24/53, Davis Funds officer since 1991). Assistant Secretary (for clerical purposes only) of each of the Davis Funds and Selected Funds; Shareholder, Greenberg Traurig, LLP (law firm); counsel to the Independent Directors and the Davis Funds. 76 DAVIS SERIES, INC. Investment Adviser Davis Selected Advisers, L.P. (Doing business as “Davis Advisors”) 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 (800) 279-0279 Distributor Davis Distributors, LLC 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 Transfer Agent Boston Financial Data Services, Inc. c/o The Davis Funds P.O. Box 8406 Boston, Massachusetts 02266-8406 Overnight Address: 30 Dan Road Canton, Massachusetts 02021-2809 Custodian State Street Bank and Trust Co. One Lincoln Street Boston, Massachusetts 02111 Counsel Greenberg Traurig, LLP 77 West Wacker Drive, Suite 3100 Chicago, Illinois 60601 Independent Registered Public Accounting Firm KPMG LLP 707 Seventeenth Street, Suite 2700 Denver, Colorado 80202 For more information about Davis Series, Inc., including management fee, charges, and expenses, see the current prospectus, which must precede or accompany this report.The Funds’ Statement of Additional Information contains additional information about the Funds’ Directors and is available without charge upon request by calling 1-800-279-0279 and on the Funds’ website at www.davisfunds.com.Quarterly Fact sheets are available on the Funds’ website at www.davisfunds.com. ITEM 2.CODE OF ETHICS The registrant has adopted a code of ethics that applies to the registrant’s principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. A copy of the code of ethics is filed as an exhibit to this form N-CSR. No waivers were granted to this code of ethics during the period covered by this report. ITEM 3.AUDIT COMMITTEE FINANCIAL EXPERT The registrant’s board of directors has determined that independent trustee Marsha Williams qualifies as the “audit committee financial expert”, as defined in Item 3 of form N-CSR. ITEM 4.PRINCIPAL ACCOUNTANT FEES AND SERVICES (a) Audit Fees.The aggregate Audit Fees billed by KPMP LLP (“KPMG”) for professionalservices rendered for the audits of the audits of the financial statements, or services that are normally provided in connection with statutory and regulatory filings or engagements for the fiscal year ends December 31, 2010 and December 31, 2009 were $147,600 and $147,600, respectively. (b) Audit-Related Fees.The aggregate Audit-Related Fees billed by KPMG for services rendered for assurance and related services that are not reasonably related to the performance of the audit or review of the fund financial statements, but not reported as Audit Fees fore fiscal year ends December 31, 2010 and December 31, 2009 were $0 and $0, respectively. (c) Tax Fees.The aggregate Tax Fees billed by KPMG for professional services rendered for tax compliance, tax advice and tax planning for the fiscal year ends December 31, 2010 and December 31, 2009 were $37,539 and $35,782, respectively. Fees included in the Tax Fee category comprise all services performed by professional staff in the independent accountant’s tax division except those services related to the audit.These services include preparation of tax returns, tax advice related to mergers and a review of the fund income and capital gain distributions. (d) All Other Fees.The aggregate Other Fees billed by KPMG for all other non-audit services rendered to the fund for the fiscal year ends December 31, 2010 and December 31, 2009 were $0 and $0, respectively. (e) (1)Audit Committee Pre-Approval Policies and Procedures. The fund Audit Committee must pre-approve all audit and non-audit services provided by the independentt accountant relating to the operations or financial reporting of the funds.Prior to the commencement of any audit or non-audit services to a fund, the Audit Committee reviews the services to determine whether they are appropriate and permissible under applicable law. The fund Audit Committee has adopted a policy whereby audit and non-audit services performed by the fund independent accountant require pre-approval in advance at regularly scheduled Audit Committee meetings.If such a service is required between regularly scheduled Audit Committee meetings, pre-approval may be authorized by the Audit Committee Chairperson with ratification at the next scheduled audit committee meeting. (2)No services included in (b) – (d) above were approved pursuant to paragraph (c)(7)(i)(C) of Rule 2-1 of Regulation S-X. (f) Not applicable (g) The Funds’ independent accountant did not provide any services to the investment advisor or any affiliate for the fiscal years ended December 31, 2010 and December 31, 2009.The fund has not paid any fees for non-audit not previously disclosed in items 4 (b) – (d). (h) The registrant’s audit committee of the board of trustees has considered whether the provision of non-audit services that were rendered to the registrant’s investment adviser, and any entity controlling, controlled by, or under common control with the investment adviser that provides ongoing services to the registrant that not pre-approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X is compatible with maintaining the principal accountant’s independence.No such services were rendered. ITEM 5.AUDIT COMMITTEE OF LISTED REGISTRANTS Not Applicable ITEM 6.SCHEDULE OF INVESTMENTS Not Applicable.The complete Schedule of Investments is included in Item 1 of this for N-CSR ITEM 7.DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES Not Applicable ITEM 8.PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES Not Applicable ITEM 9.PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANIES AND AFFILIATED PURCHASERS Not Applicable ITEM 10.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS There have been no changes to the procedure by which shareholders may recommend nominees to the registrant’s Board of Trustees. ITEM 11.CONTROLS AND PROCUDURES (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3 (c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant’s internal controls or in other factors that could significantly affect these controls. ITEM 12.EXHIBITS (a) (1) The registrant’s code of ethics pursuant to Item 2 of Form N-CSR is filed as an exhibit to this form N-CSR. (a) (2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 are attached. (a) (3) Not applicable (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS SERIES, INC. By/s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:March 9, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By/s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:March 9, 2011 By/s/ Douglas A. Haines Douglas A. Haines Principal Financial Officer Date:March 9, 2011
